Exhibit 10.25

EXECUTION COPY

[Published CUSIP Number: ____]

U.S. $350,000,000

BRIDGE LOAN AGREEMENT

Dated as of December 1, 2006

among

IPSCO Finance GP,
as Borrower,

IPSCO Inc.,
as Parent,

The Guarantors Party Hereto,

BANK OF AMERICA, N.A. (CANADA BRANCH),

as Administrative Agent,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC and J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunning Managers

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

Table of Contents

 

 

 

Page

 

 

 

 

 

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

 

 

 

1.01

 

Defined Terms

 

1

 

1.02

 

Other Interpretive Provisions

 

20

 

1.03

 

Accounting Terms

 

20

 

1.04

 

Rounding

 

21

 

1.05

 

Times of Day

 

21

 

 

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

THE COMMITMENTS AND LOANS

 

 

 

 

 

 

 

 

 

2.01

 

The Loans

 

21

 

2.02

 

Borrowing, Conversions and Continuations of Loans

 

21

 

2.03

 

Repayment of Loans

 

22

 

2.04

 

Prepayments of Loans

 

22

 

2.05

 

Interest

 

23

 

2.06

 

Fees

 

23

 

2.07

 

Computation of Interest and Fees

 

23

 

2.08

 

Evidence of Indebtedness

 

24

 

2.09

 

Payments Generally; Administrative Agent’s Clawback

 

24

 

2.10

 

Sharing of Payments by Lenders

 

25

 

 

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

 

 

 

3.01

 

Taxes

 

26

 

3.02

 

Illegality

 

27

 

3.03

 

Inability to Determine Rates

 

28

 

3.04

 

Increased Costs

 

28

 

3.05

 

Compensation for Losses

 

29

 

3.06

 

Mitigation Obligations; Replacement of Lenders

 

29

 

3.07

 

Survival

 

30

 

 

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

CONDITIONS PRECEDENT TO THE BORROWING

 

 

 

 

 

 

 

 

 

4.01

 

Conditions to the Borrowing

 

30

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

 

ARTICLE V

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

 

 

5.01

 

Existence, Qualification and Power; Compliance with Laws

 

33

 

5.02

 

Authorization; No Contravention

 

33

 

5.03

 

Governmental Authorization; Other Consents

 

33

 

5.04

 

Binding Effect

 

34

 

5.05

 

Financial Statements; No Material Adverse Effect

 

34

 

5.06

 

Litigation

 

34

 

5.07

 

Ownership of Property

 

34

 

5.08

 

Environmental Compliance

 

34

 

5.09

 

Insurance

 

35

 

5.10

 

Taxes

 

35

 

5.11

 

Pension Legislation Compliance

 

35

 

5.12

 

Subsidiaries; Equity Interests; Loan Parties

 

36

 

5.13

 

Margin Regulations; Investment Company Act

 

36

 

5.14

 

Disclosure

 

36

 

 

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

 

 

6.01

 

Financial Statements

 

37

 

6.02

 

Certificates; Other Information

 

37

 

6.03

 

Notices

 

39

 

6.04

 

Payment of Taxes

 

39

 

6.05

 

Preservation of Existence, Etc.

 

39

 

6.06

 

Maintenance of Insurance

 

39

 

6.07

 

Compliance with Laws

 

39

 

6.08

 

Books and Records

 

40

 

6.09

 

Inspection Rights

 

40

 

6.10

 

Use of Proceeds

 

40

 

6.11

 

Covenant to Guarantee Obligations

 

40

 

6.12

 

Compliance with Environmental Laws

 

40

 

 

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

 

 

7.01

 

Liens

 

41

 

7.02

 

Indebtedness

 

43

 

7.03

 

Investments

 

44

 

7.04

 

Fundamental Changes

 

46

 

7.05

 

Dispositions

 

47

 

7.06

 

Restricted Payments

 

48

 

7.07

 

Change in Nature of Business

 

49

 

7.08

 

Transactions with Affiliates

 

49

 

7.09

 

Burdensome Agreements.

 

49

 

7.10

 

Use of Proceeds

 

49

 

 

ii


--------------------------------------------------------------------------------




 

7.11

 

Financial Covenants

 

49

 

 

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

 

 

8.01

 

Events of Default

 

50

 

8.02

 

Remedies upon Event of Default

 

52

 

8.03

 

Application of Funds

 

52

 

 

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

9.01

 

Appointment and Authority

 

53

 

9.02

 

Rights as a Lender

 

53

 

9.03

 

Exculpatory Provisions

 

53

 

9.04

 

Reliance by Administrative Agent

 

54

 

9.05

 

Delegation of Duties

 

54

 

9.06

 

Resignation of Administrative Agent

 

54

 

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

55

 

9.08

 

No Other Duties, Etc.

 

55

 

9.09

 

Guaranty Matters

 

55

 

 

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

 

CONTINUING GUARANTY

 

 

 

 

 

 

 

 

 

10.01

 

Parent Guaranty

 

55

 

10.02

 

Rights of Lenders

 

56

 

10.03

 

Certain Waivers

 

56

 

10.04

 

Obligations Independent

 

57

 

10.05

 

Subrogation

 

57

 

10.06

 

Termination; Reinstatement

 

57

 

10.07

 

Stay of Acceleration

 

57

 

10.08

 

Condition of Borrower

 

57

 

 

 

 

 

 

 

 

 

ARTICLE XI

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

 

 

11.01

 

Amendments, Etc.

 

58

 

11.02

 

Notices and Other Communications; Facsimile Copies

 

58

 

11.03

 

No Waiver; Cumulative Remedies

 

60

 

11.04

 

Expenses; Indemnity; Damage Waiver

 

60

 

11.05

 

Payments Set Aside

 

62

 

11.06

 

Successors and Assigns

 

62

 

11.07

 

Treatment of Certain Information; Confidentiality

 

65

 

11.08

 

Right of Setoff.

 

66

 

11.09

 

Interest Rate Limitation

 

66

 

11.10

 

Counterparts; Integration; Effectiveness

 

67

 

11.11

 

Survival of Representations and Warranties

 

67

 

 

 

 

 

 

 

 

iii


--------------------------------------------------------------------------------




 

11.12

 

Severability

 

67

 

11.13

 

Replacement of Lenders

 

67

 

11.14

 

GOVERNING LAW; JURISDICTION; ETC.

 

68

 

11.15

 

WAIVER OF JURY TRIAL

 

68

 

11.16

 

No Advisory or Fiduciary Responsibility

 

69

 

11.17

 

USA PATRIOT Act Notice

 

69

 

11.18

 

Time of the Essence

 

70

 

11.19

 

Judgment Currency

 

70

 

11.20

 

ENTIRE AGREEMENT

 

70

 

 

iv


--------------------------------------------------------------------------------




 

SCHEDULES

 

 

 

 

 

2.01

 

Commitments

 

 

 

5.01

 

Loan Parties

 

 

 

5.03

 

Certain Authorizations

 

 

 

5.06

 

Litigation

 

 

 

5.08

 

Environmental Matters

 

 

 

5.12

 

Subsidiaries

 

 

 

7.02

 

Outstanding Debt

 

 

 

11.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

 

 

 

 

 

 

A

 

Committed Loan Notice

 

 

 

B

 

Note

 

 

 

C

 

Compliance Certificate

 

 

 

D

 

Assignment and Assumption

 

 

 

E

 

Subsidiary Guaranty

 

 

 

F-1

 

Opinion Matters — U.S. Counsel to Loan Parties

 

 

 

F-2

 

Opinion Matters — Canadian Counsel to Loan Parties

 

 

 

F-3

 

Opinion Matters — General Counsel to the Parent

 

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This BRIDGE LOAN AGREEMENT (“Agreement”) is entered into as of December 1, 2006
among IPSCO INC., a public Canadian corporation (the “Parent”), IPSCO Finance
GP, a Delaware general partnership, as borrower (the “Borrower”), the Guarantors
(as hereinafter defined), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent.

PRELIMINARY STATEMENTS:

Pursuant to the agreement and plan of merger dated as of September 10, 2006 (as
amended, supplemented or otherwise modified in accordance with its terms, to the
extent permitted hereunder, the “Merger Agreement”) among the Parent, PI
Acquisition Company, a Kentucky corporation (“Merger Subsidiary”) and NS Group,
Inc., a Kentucky corporation (“Target”), Merger Subsidiary will merge (the
“Merger”) with Target, with Target as the surviving entity.

The Borrower has requested that concurrently with the consummation of the
Merger, the Lenders lend to the Borrower up to U.S. $350,000,000 under the
Facility (as hereinafter defined), the proceeds of which shall be used to
finance the Merger and to refinance certain Indebtedness, including refinancing
or replacing outstanding letters of credit, of the Parent and Target and to pay
transaction fees and expenses.

The Lenders have indicated their willingness to lend such amounts on the terms
and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, acting through its Canada Branch, or any
successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s addresses and,
as appropriate, accounts as set forth on Schedule 11.02, or such other addresses
or accounts as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.


--------------------------------------------------------------------------------




“Agreement” means this Credit Agreement.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (a) on or prior to the Closing Date, such Lender’s Commitment at such time
and (b) thereafter, the principal amount of such Lender’s Loans at such time. 
The initial Applicable Percentage of each Lender in respect of the Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

Pricing Level

 

Debt Rating
(S&P/Moody’s)

 

Margin for
Eurodollar
Rate Loans

 

Margin for
U.S. Base
Rate Loans

 

1

 

≥ BBB / Baa2

 

0.625

%

0.000

%

2

 

BBB- / Baa

3

0.750

%

0.000

%

3

 

BB+ / Ba

1

0.875

%

0.000

%

4

 

BB / Ba2

 

1.250

%

0.250

%

5

 

< BB / Ba2

 

1.750

%

0.750

%

Initially, the Applicable Rate shall be determined based upon the Debt Rating in
effect on the Closing Date.  Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity, or an Affiliate of an entity,
that administers or manages a Lender.

“Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities
Inc., in their capacities as joint lead arrangers and joint bookrunning
managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Off-Balance Sheet Liabilities of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2005, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

2


--------------------------------------------------------------------------------




“Benefit Plan” means a Canadian Pension Plan or benefit plan which is currently
or hereafter sponsored, maintained or contributed to by any Loan Party with
respect to any employee or former employee of any Loan Party in relation to such
Person’s period of employment in Canada and includes any Canadian Benefit Plan.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means the borrowing on the Closing Date consisting of simultaneous
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and in
Toronto, Canada; provided that, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

“Canadian Benefit Plan” means any plan, fund, program or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured, providing
employee benefits, including medical, hospital care, dental, sickness, accident,
disability, life insurance, pension, retirement or savings benefits, under which
any Loan Party has any liability with respect to any employee or former employee
in relation to such Person’s period of employment in Canada, but excluding any
Canadian Pension Plan.

“Canadian Pension Plan” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by any
Loan Party for its employees or former employees in relation to such persons’
period of employment in Canada, but does not include the Canada Pension Plan or
the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec.

“Canadian Pension Plan Event” means either (a) the termination in whole or in
part of a Canadian Pension Plan with a defined benefit provision, (b) the
cessation of participation of the Parent (or any Affiliate with whom there is
statutory joint and several liability under pension standards legislation) in
any Canadian Pension Plan, including a multi-employer pension plan (within the
meaning of applicable pension standards legislation), for any reason and which
event gives rise to an obligation on such entity to make contributions in
respect of any past service unfunded liability of such plan, (c) the issuance of
a notice (or a notice of intent to issue such a notice) to terminate in whole or
in part any Canadian Pension Plan with a defined benefit provision or the
receipt of a notice of intent from a Governmental Authority to require the
termination in whole or in part of any Canadian Pension Plan, revoking the
registration of same or appointing a new administrator of such a plan or (d) the
issuance of an order, direction or other communication from any Governmental
Authority or a notice of an intent to issue such an order, direction or other
communication requiring the Parent or any Affiliate to take or refrain from
taking any action in respect of a Canadian Pension Plan.

“Canadian Resident” means, at any time, a Person who at that time is (a) not a
non-resident of Canada for purposes of the Tax Act; (b) an authorized foreign
bank deemed to be resident in Canada for purposes of Part XIII of the Tax Act in
respect of all amounts payable to such Person pursuant to any Loans or Letters
of Credit, as the case may be; (c) a Canadian partnership, within the meaning of
that term for the purposes of paragraph 212(13.1)(b) of the Tax Act; or (d) not
liable for withholding tax

3


--------------------------------------------------------------------------------




pursuant to Part XIII of the Tax Act in respect of all amounts payable to such
Person pursuant to any Loans or Letters of Credit, as the case may be.

“Canadian Securities Laws” means, to the extent applicable to the Parent or any
other Loan Party, the legislation specified in National Instrument
14-101(1.1)(3) “Canadian securities legislation”, along with all rules,
regulations, policy statements, blanket rulings and orders, directions or other
instruments promulgated thereto.

“Canadian Securities Regulators” means those regulators specified in National
Instrument 14-101(1.1)(3) “Canadian securities regulatory authorities” having
jurisdiction over the Parent or any other Loan Party.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following types of Investments:

(a)           marketable obligations issued or directly and fully guaranteed or
insured by the government of the United States of America or the government of
Canada or any agency or instrumentality thereof having maturities of not more
than 720 days from the date of acquisition thereof; provided that the full faith
and credit of the government of the United States of America or the government
of Canada, as applicable, is pledged in support thereof;

(b)           demand and time deposits with, or certificates of deposit or
bankers’ acceptances of, any financial institution that (i) (A) is a Lender, (B)
is organized under the laws of the United States of America, any state thereof
or the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System or (C) is organized under the federal laws of Canada or is the
principal banking subsidiary of a bank holding company organized under the
federal laws of Canada, (ii) in the case of any such U.S. financial institution,
is assigned at least a “B” rating by Thomson Financial Bank Watch and (iii) has
combined capital and surplus of at least $500,000,000, in each case with
maturities of not more than 360 days from the date of acquisition thereof;

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America or the District of Columbia or under
the federal, provincial or territorial laws of Canada or any province thereof
and rated at least “Prime-2” (or the then equivalent grade) by Moody’s, at least
“A-2” (or the then equivalent grade) by S&P, or at least R-1 (low) by DBRS, in
each case with maturities of not more than 360 days from the date of acquisition
thereof;

(d)           repurchase obligations with term of not more than ten days for
underlying securities of the types described in clause (a) above entered into
with any financial institution meeting the specifications in clause (b) above;

(e)           Investments in money market investment programs or other mutual
funds the portfolios of which are limited solely to Investments of the
character, quality and maturity described in clauses (a) through (d) of this
definition; and

(f)            Investments permitted under the Investment Policy for Cash
Management for the Parent and its Subsidiaries as in effect on the Closing Date
or as shall be amended and approved

4


--------------------------------------------------------------------------------




by senior management of the Parent from time to time, and a copy of which shall
have been delivered to the Administrative Agent.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

(b)           the acquisition by any Person or group of Persons who are
“associates” (as such term is defined in the Securities Act (Ontario)), or, who
act together in concert for such purpose, of 50% or more of the equity
securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (after
taking into account all such securities that such Person or group of Persons has
the right to acquire pursuant to any option right); or

(c)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent  cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

5


--------------------------------------------------------------------------------




“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Committed Loan Notice” means a notice of  (a) the Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Capitalization” means at any date of determination, the sum of the
Consolidated Funded Indebtedness and Consolidated Shareholder’s Equity.

“Consolidated EBITDA” means, at any time with respect to the Parent and its
Subsidiaries on a consolidated basis, Consolidated Net Income for the most
recently completed four fiscal quarters of the Parent, plus, in each case,
without duplication, to the extent deducted in calculating such Consolidated Net
Income:

(a)           amounts in respect of non-cash expenses, depreciation and
amortization;

(b)           Consolidated Interest Charges;

(c)           Income Tax Expense, whether or not deferred;

and excluding for such period:

(d)           any gain or loss attributable to the sale, conversion or other
Disposition of assets outside the ordinary course of business;

(e)           any gain resulting from the write-up of assets or any loss
resulting from the write-down of assets;

(f)            all non-cash gains, non-cash losses or other non-cash amounts
that were included in such Consolidated Net Income; and

(g)           any gain or loss on the repurchase or redemption of any securities
(including in connection with the early retirement or defeasance of any
Indebtedness); and

(h)           any other extraordinary or non-recurring items.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes or other similar
instruments, (b) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (c) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts or
other accrued obligations payable in the ordinary course of business), (d)
Attributable Indebtedness in respect of Capitalized Leases and Synthetic Lease
Obligations, (e) without duplication, all Off-Balance Sheet

6


--------------------------------------------------------------------------------




Liabilities, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Parent or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership in which the
Parent or a Subsidiary is a general partner, except to the extent that such
Indebtedness is expressly made non-recourse to the Parent or such Subsidiary.

“Consolidated Indebtedness to Capitalization Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
to(b) Consolidated Capitalization as of such date.

“Consolidated Interest Charges” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, without duplication, the sum of (a) all
interest, premium and discount amortization, fees, charges and related expenses
in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Parent and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, for the most recently completed Measurement Period.

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income (or losses) of the Parent
and its Subsidiaries determined in accordance with GAAP.

“Consolidated Net Tangible Assets” means, at any date of determination, for the
Parent and its Subsidiaries on a consolidated basis, Consolidated Tangible
Assets on that date less: (i) all current liabilities (excluding current
payments in respect of long-term Indebtedness and the aggregate outstanding
principal amount of the Facility) of the Parent and its Subsidiaries on a
consolidated basis and (ii) minority Equity Interests in any non-wholly owned
Subsidiaries of the Parent.

“Consolidated Revenue” means, for any period, the consolidated revenue of the
Parent and its Subsidiaries for such period determined in accordance with GAAP.

“Consolidated Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Parent and its Subsidiaries as of that
date determined in accordance with GAAP.

“Consolidated Total Assets” means, at any date of determination, the total
assets of the Parent and its Subsidiaries on a consolidated basis as of that
date determined in accordance with GAAP.

“Consolidated Tangible Assets” means, at any date of determination, for the
Parent and its Subsidiaries on a consolidated basis, Consolidated Total Assets
on that date less, without duplication: (i) the net book value of all licenses,
patents, patent applications, copyrights, trademarks, trade or brand names,
goodwill, non-compete agreements or organizational expenses and other like
intangibles; (ii) unamortized issuance expenses related to Indebtedness; (iii)
all reserves for depreciation, obsolescence, depletion and amortization of
assets (excluding reserves for assets in clause (i) above); and (iv) all other
proper reserves for assets which in accordance with GAAP should be provided in
connection with the Parent’s business; in each case, of or by the Parent and its
Subsidiaries on a consolidated basis on such date.

7


--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound,
including without limitation, the provisions of the Senior Notes Indenture.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“DBRS” means Dominion Bond Rating Services, and includes any successor rating
agency to DBRS, and where reference is made herein to a rating category of DBRS,
such rating category shall include the equivalent corresponding rating category
used by any such successor rating agency.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Parent’s non-credit-enhanced, senior unsecured
long-term debt; provided that (a) if the respective Debt Ratings issued by
foregoing rating agencies differ by one level, then the Pricing Level for the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
1 being the highest and the Debt Rating for Pricing Level 5 being the lowest);
(b) if there is a split in Debt Ratings of more than one level, then the Pricing
Level that is one level higher than the Pricing Level of the lower Debt Rating
shall apply; (c) if the Parent has only one Debt Rating, the Pricing Level of
such Debt Rating shall apply; and (d) if the Parent does not have any Debt
Rating, Pricing Level 4 shall apply.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other jurisdictions applicable to the Parent or any Subsidiary from time to time
in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than the
Loans, an interest rate equal to (i) the U.S. Base Rate plus (ii) the Applicable
Rate, if any, applicable to U.S. Base Rate Loans plus (iii) 2% per annum; and
(b) when used with respect to the Loans, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to the Loans, plus 2% per annum.

“Disclosed Litigation” has the meaning set forth in Section 5.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund;  and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Parent (each such approval not to be
unreasonably withheld or delayed and may not be withheld on the basis that the
Borrower would be required to make indemnity payments under Section 3.01(c));
provided that notwithstanding the foregoing, “Eligible Assignee” (x) shall not
include the Parent or any of the Parent’s Affiliates or

8


--------------------------------------------------------------------------------




Subsidiaries and (y), except during the continuation of an Event of Default
under Section 8.01(a), (b) (as a result of a breach of Section 7.11), (f) or
(g), a Person that is not a Canadian Resident other than a U.S. Resident.

“Environmental Laws” means any and all federal, state, provincial, territorial,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, licenses or governmental restrictions relating to
pollution and the protection of the environment or the release of any hazardous
or toxic materials into the environment, including those related to hazardous
substances or wastes, air emissions and effluent discharges.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a U.S. Pension Plan;
(b) a withdrawal by the Parent or any ERISA Affiliate from a U.S. Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041(c) or 4041A of ERISA,
or the commencement of proceedings by the PBGC to terminate a U.S. Pension Plan
or Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any U.S. Pension Plan or Multiemployer Plan; or (f) the imposition
of any material liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Parent or any ERISA
Affiliate.

9


--------------------------------------------------------------------------------


“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time), two Business
Days prior to the commencement of such Interest Period, for U.S. Dollar deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in U.S. Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means (i) any Subsidiary of the Parent organized under the
laws of a jurisdiction located outside of Canada or the United States to the
extent that the entering into of a Guarantee in respect of the Facility would
give rise to material adverse tax consequences, be prohibited or significantly
limited by applicable Law (unless, notwithstanding such limitation, such
Guarantee can be reasonably provided subject to applicable Law) or where the
costs associated therewith would exceed the reasonable benefits afforded to the
Lenders thereby, in each case as reasonably determined by the Administrative
Agent  and (ii) any Subsidiary that is not a Material Subsidiary; provided that
all Excluded Subsidiaries excluded as a Subsidiary pursuant to this clause (ii)
shall not represent, in the aggregate, more than 20% of Consolidated Tangible
Assets or 20% of Consolidated Revenue, in each case determined as of the end of,
or for, as the case may be, the Measurement Period most recently ended for which
financial statements have been or are required to have been delivered pursuant
to Section 6.01(a) and Section 6.01(b) and the Parent shall be obligated to
designate one or more Subsidiaries that would otherwise qualify as Excluded
Subsidiaries as Material Subsidiaries in order to comply with the terms of this
proviso.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by such recipient’s
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located; (b) any branch profits taxes imposed by
the United States or Canada or any similar tax imposed by any other jurisdiction
in which such recipient is located; (c) with respect to each recipient, taxes
that would not have been imposed but for the existence of a present or former
connection between such recipient and the jurisdiction imposing such taxes
(other than solely as a result of entering into, making or receiving payments
under, or enforcing this Agreement or any other Loan Document); and (d) taxes
imposed, or any increase thereof, as a result of such recipient failing to
comply with Section 3.01(e).

“Existing Credit Agreement” means that certain revolving credit agreement dated
as of November 19, 2004, as amended, supplemented or otherwise modified in
accordance with its terms, among the Parent, IPSCO Saskatchewan Inc., IPSCO
Steel Inc., IPSCO Enterprises Inc., IPSCO Alabama Ltd. and IPSCO Steel (Alabama)
Inc. as borrowers, The Toronto-Dominion Bank as agent, the financial

10


--------------------------------------------------------------------------------




institutions as bookmanagers and other agents party thereto and the lenders
party thereto.

“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the
aggregate principal amount of the Loans of all Lenders outstanding at such time.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the fee letter agreement, dated November 30, 2006, among the
Parent, the Administrative Agent and the Arrangers.

“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or Canada or
any other nation, or of any political subdivision thereof, whether state,
territorial, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 11.06(h).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or

11


--------------------------------------------------------------------------------




payment of) such Indebtedness, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
of the payment or performance of such Indebtedness, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person.  The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, the Parent and the Subsidiary Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, in each case
regulated pursuant to any Environmental Law.

“Income Tax Expense” means, on a consolidated basis, for the Parent and its
Subsidiaries for any period, without duplication, the aggregate of all taxes
paid or payable based on income, capital or business for such period.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts or other accrued obligations
payable in the ordinary course of business);

(d)           all Attributable Indebtedness;

(e)           indebtedness (excluding prepaid interest thereon) of the type
referred to in clauses (a) through (d) above secured by a Lien on property owned
or acquired by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; and

(f)            all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of

12


--------------------------------------------------------------------------------




any partnership in which such Person is a general partner, except to the extent
that such Indebtedness is expressly made non-recourse to such Person.

“Indemnified Taxes”means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any U.S. Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or, if available to all Lenders under the Facility, one week, nine
months or twelve months thereafter, as selected by the Borrower in its Committed
Loan Notice; provided that:

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or substantially all of the assets of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Credit” means the amount of any dividends, distributions, returns of
capital, repayments of loans or similar payments paid to any Loan Party during
the term of this Agreement by any Person in which Investments may be made under
Section 7.03(c) or (o).

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial

13


--------------------------------------------------------------------------------




precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“Lender” means (a) at any time on or prior to the Closing Date, any Lender that
has a Commitment at such time and (b) at any time after the Closing Date, any
Lender that holds Loans at such time.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property).

“Loan” means an advance made by any Lender under the Facility.

“Loan Documents” means, collectively, (a) this Agreement, (b) each Note, (c) the
Parent Guaranty, (d) the Subsidiary Guaranty; and (e) the Fee Letter.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Marginal Restricted Payment Amount” means, as of any date, 50% (or 100%, in the
case of losses) of cumulative Consolidated Net Income accruing from the first
day of the first fiscal quarter of the Parent commencing after the Closing Date
and ending on the last day of the fiscal quarter of the Parent most recently
ended prior to such date, treated as one accounting period, plus Net Cash
Proceeds received by the Parent from the issuance of common Equity Interests on
or after the Closing Date; provided that, if the Marginal Restricted Payment
Amount is a negative number, then the Marginal Restricted Payment Amount shall
be deemed to be nil.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business or financial condition of the
Parent and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the aggregate ability of the Loan Parties to perform their
payment obligations under the Loan Documents; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the Loan
Parties of the Loan Documents, taken as a whole.

“Maturity Date” means the date that is 364 days following the Closing Date.

“Material Subsidiary” means, at any time, (i) any Subsidiary of the Parent
having Tangible Assets in excess of 5% of Consolidated Tangible Assets or having
Revenue in excess of 5% of Consolidated Revenue, in each case determined as of
the end of, or for, as the case may be, the Measurement Period most recently
ended for which financial statements have been or are required to have been
delivered pursuant to Section 6.01(a) and Section 6.01(b), and (ii) any
Subsidiary of the Parent designated by notice in writing given by the Parent to
the Administrative Agent to be a “Material Subsidiary; provided that, any such
Subsidiary so designated as a Material Subsidiary shall at all times thereafter
remain a Material Subsidiary for the purposes of this Agreement unless otherwise
agreed to by

14


--------------------------------------------------------------------------------




the Borrower and the Administrative Agent.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Parent; provided that for purposes of
determining any applicable amount for the first three full fiscal quarters
following the Closing Date, Measurement Period shall mean:  (a) for purposes of
determining such amount as at the end of the first full fiscal quarter ending
after the Closing Date, such amount for such fiscal quarter multiplied by four;
(b) for purposes of determining such amount as at the end of the second full
fiscal quarter ending after the Closing Date, such amount for the two fiscal
quarters then ended multiplied by two; and (c) for purposes of determining such
amount as at the end of the third full fiscal quarter ending after the Closing
Date, such amount for the three fiscal quarters then ended multiplied by 4/3.

“Merger” has the meaning specified in the Preliminary Statements to this
Agreement.

“Merger Agreement” has the meaning specified in the Preliminary Statements to
this Agreement.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto, and
where reference is made herein to a rating category of Moody’s, such rating
category shall include the equivalent corresponding rating category used by any
such successor rating agency.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means, (a) means, with respect to the sale or issuance of
any Equity Interest by the Parent (but excluding any sale or issuance of Equity
Interests in connection with the exercise of any stock options or pursuant to
any employee benefit plan and other issuances of Equity Interests aggregating
less than $50,000,000 from and after the Closing Date), the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
out-of-pocket expenses, incurred by the Parent in connection therewith, and (b)
with respect to the incurrence or issuance of any syndicated bank facility or
issuance of debt securities (whether through a registered public offering or a
private placement for resale pursuant to Rule 144A), the excess of (i) the sum
of the cash and Cash Equivalents received in connection with such transaction
over (ii) the underwriting discounts, fees and commissions, and other
out-of-pocket expenses, incurred by the issuer in connection therewith.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, in substantially the form of Exhibit B.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under or in respect of any Loan
Document, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

15


--------------------------------------------------------------------------------




“Off-Balance Sheet Liabilities” shall mean, with respect to any Person, any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person in connection with any accounts or notes
receivable securitization transaction.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction,
including without limitation, articles of continuance); (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto that must be filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Parent” means IPSCO Inc., a public Canadian corporation.

“Parent Guaranty” means the Guaranty made by the Parent under Article X in favor
of the Administrative Agent and the Lenders.

“Participant” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Parent as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

16


--------------------------------------------------------------------------------




“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the aggregate principal amount of the Loans outstanding on such
date.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, controller,
secretary or assistant secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revenue” means, for any period, the consolidated revenue of a Person and its
Subsidiaries for such period determined in accordance with GAAP.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto, and where reference is made herein
to a rating category of S&P, such rating category shall include the equivalent
corresponding rating category used by any such successor rating agency.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means (i) the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley, and, in each case, the rules and regulations of the
SEC promulgated thereunder, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB, as each of the foregoing may be amended and in effect
on any applicable date under this Agreement and (ii) the Canadian Securities
Laws.

“Senior Credit Agreement” means the senior credit agreement entered into as of
the date hereof among the Parent and certain of its subsidiaries, as borrowers,
the guarantors party thereto, Bank of America, N.A., as administrative agent,
and the lenders from time to time parties thereto, as the same may be amended
from time to time.

“Senior Credit Facilities” means the credit facilities provided for under the
terms of the Senior Credit Agreement.

“Senior Notes” means the 8 ¾% senior unsecured notes of the Parent due June 1,
2013 originally issued in an aggregate principal amount of $200,000,000.

17


--------------------------------------------------------------------------------


“Senior Notes Indenture” means the indenture dated as of June 18, 2003 between
the Parent, as issuer and Wells Fargo Bank Minnesota, N.A., as trustee with
respect to the Senior Notes, as amended, supplemented or otherwise modified in
accordance with its terms, and the first supplemental indenture with respect to
the Notes, dated February 13, 2006, as amended, supplemented or otherwise
modified in accordance with its terms, along with all other supplemental
indentures thereto.

“SPC” has the meaning specified in Section 11.06(h).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Subsidiary Guarantors” means, collectively, the Subsidiaries of the Parent
listed on Schedule 5.12 that are required to execute the Subsidiary Guaranty and
each other Subsidiary of the Parent that shall be required to execute and
deliver a guaranty or guaranty supplement pursuant to Section 6.11.

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit E, together with each other guaranty and guaranty
supplement delivered pursuant to Section 6.11.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear

18


--------------------------------------------------------------------------------




on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).

“Tangible Assets” means, at any date of determination, for any Person, Total
Assets on that date less, without duplication: (i) the net book value of all
licenses, patents, patent applications, copyrights, trademarks, trade or brand
names, goodwill, non-compete agreements or organizational expenses and other
like intangibles; (ii) unamortized issuance expenses related to Indebtedness;
(iii) all reserves for depreciation, obsolescence, depletion and amortization of
assets (excluding reserves for assets in clause (i) above); and (iv) all other
proper reserves for assets which in accordance with GAAP should be provided in
connection with such Person’s business; in each case, of or by the Person and
its Subsidiaries on a consolidated basis on such date.

“Target” has the meaning specified in the Preliminary Statements to this
Agreement.

“Target Stock” means Equity Interests of the Target.

“Tax Act” means the Income Tax Act (Canada).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other similar charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Threshold Amount” means $50,000,000.

“Total Assets” means, at any date of determination, the total assets of a Person
and its Subsidiaries on a consolidated basis as of that date determined in
accordance with GAAP.

“Transaction” means, collectively, (a) the consummation of the Merger, (b) the
entering into by the Loan Parties of the Loan Documents, (c) the refinancing of
certain outstanding Indebtedness, including the refinancing or replacement of
letters of credit, of the Parent and Target, and (d) the payment of the fees and
expenses incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a U.S. Base Rate Loan or
Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a U.S. Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
U.S. Pension Plan’s assets, determined in accordance with the assumptions used
for funding the U.S. Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

“Unfunded Canadian Pension Liability” means the excess of a Canadian Pension
Plan’s going concern liabilities over the value of that Canadian Pension Plan’s
assets determined in accordance with the actuarial methods and assumptions
consistent with the valuation last filed with the applicable Governmental
Authority.

“United States” and “U.S.” mean the United States of America.

“U.S. Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as established from time to time by Bank of America as
its “prime rate” for borrowings in Dollars made in Canada.  The

19


--------------------------------------------------------------------------------




“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“U.S. Base Rate Loan” means a Loan that bears interest based on the U.S. Base
Rate.

“U.S. Dollar”, “Dollar” and “$” mean lawful money of the United States.

“U.S. Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“U.S. Resident” means, at any time, a Person who at that time is a resident of
the United States for the purposes of the Canada- United States Tax Convention
(1980).

1.02         Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY
LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY
AND NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN
DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO
REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN
DOCUMENT IN WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL
INCLUDE ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING
REPLACING OR INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION
SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND
“PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER
TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.

(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR

20


--------------------------------------------------------------------------------




CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.

1.03         Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE PARENT OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE PARENT SHALL NEGOTIATE IN GOOD FAITH
TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN
LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS);
PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO
BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE
PARENT SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY
REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH
RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.

1.04         Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).


ARTICLE II
THE COMMITMENTS AND LOANS

2.01         The Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a single loan in U.S. Dollars to the
Borrower on the Closing Date in an amount not to exceed such Lender’s Applicable
Percentage of the Facility.  The Borrowing shall consist of Loans made
simultaneously by the Lenders in accordance with their respective Applicable
Percentage of the Facility.  Amounts borrowed under this Section 2.01 and repaid
or prepaid may not be reborrowed.  Loans may be U.S. Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02         Borrowing, Conversions and Continuations of Loans.  (a)  The
Borrowing, each  conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 Noon (i) three Business Days prior to the requested date of the
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to U.S. Base Rate Loans, and (ii) on the
requested date of any Borrowing of U.S. Base Rate Loans; provided, however, that
if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than the 12:00 Noon four Business Days prior to
the requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall

21


--------------------------------------------------------------------------------




give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than 12:00
Noon, three Business Days before the date of such Borrowing, conversion or
continuation requested pursuant to the immediately preceding proviso, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  The Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $1,000,000 in excess thereof (or such lesser
amount to the extent representing the remaining outstanding principal amount
under the Facility).  The Borrowing of or conversion to U.S. Base Rate Loans
shall be in a principal amount of $500,000  or a whole multiple of $100,000  in
excess thereof (or such lesser amount to the extent representing the remaining
outstanding principal amount under the Facility).  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting the Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation in respect of a Loan other than a Eurodollar Rate Loan, then the
applicable Loans shall be made as, or converted to, U.S. Base Rate Loans.  If
the Borrower requests the Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, or if the Borrower fails to give timely notice requesting a
conversion or continuation of an outstanding Eurodollar Rate Loan, such
Eurodollar Rate Loan shall be made as, or will be continued as, a Eurodollar
Rate Loan with an Interest Period of one month.


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE
PERCENTAGE UNDER THE FACILITY OF THE APPLICABLE LOANS, AND IF NO TIMELY NOTICE
OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE BORROWER, THE ADMINISTRATIVE
AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO
U.S. BASE RATE LOANS OR CONTINUATION AS A EURODOLLAR RATE LOAN HAVING AN
INTEREST PERIOD OF ONE MONTH, AS APPLICABLE, DESCRIBED IN SECTION 2.02(A).  IN
THE CASE OF THE BORROWING, EACH LENDER SHALL MAKE THE AMOUNT OF ITS LOAN
AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 2:00 P.M. (NEW YORK TIME) ON THE
BUSINESS DAY SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON
SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 4.01, THE ADMINISTRATIVE
AGENT SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS
AS RECEIVED BY THE ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF
THE BORROWER ON THE BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR
(II) WIRE TRANSFER OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS
PROVIDED TO (AND REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE
BORROWER.


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF AN EVENT OF DEFAULT UNDER SECTION
8.01(A), (F) OR (G), NO LOANS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS
EURODOLLAR RATE LOANS WITHOUT THE CONSENT OF THE REQUIRED LENDERS.


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME
THAT U.S. BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY
THE BORROWER AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED
IN DETERMINING THE U.S. BASE RATE PROMPTLY FOLLOWING SUCH CHANGE.

22


--------------------------------------------------------------------------------





(E)           AFTER GIVING EFFECT TO THE BORROWING, ALL CONVERSIONS OF LOANS
FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF LOANS AS THE SAME TYPE,
THERE SHALL NOT BE MORE THAN 10 INTEREST PERIODS IN EFFECT IN RESPECT OF THE
FACILITY.

2.03         Repayment of Loans.  The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders the outstanding principal amount of
all Loans made to the Borrower on the Maturity Date (which amounts shall be
reduced as a result of the application of prepayments in accordance with Section
2.04).


2.04     PREPAYMENTS OF LOANS            (A)  OPTIONAL.  THE BORROWER MAY, UPON
NOTICE FROM THE BORROWER TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME
TO TIME VOLUNTARILY PREPAY LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY;
PROVIDED THAT (A) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT
LATER THAN THE 12:00 NOON (1) THREE BUSINESS DAYS PRIOR TO ANY DATE OF
PREPAYMENT OF EURODOLLAR RATE LOANS AND (2) ON THE DATE OF PREPAYMENT OF U.S.
BASE RATE LOANS; (B) ANY PREPAYMENT OF EURODOLLAR RATE LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $2,500,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF; AND (C) ANY PREPAYMENT OF U.S. BASE RATE LOANS SHALL BE IN A PRINCIPAL
AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IN EACH
CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.  EACH SUCH
NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF
LOANS TO BE PREPAID AND, IF EURODOLLAR RATE LOANS ARE TO BE PREPAID, THE
INTEREST PERIOD(S) OF SUCH LOANS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY
EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE AMOUNT OF SUCH
LENDER’S RATABLE PORTION OF SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN, THE
BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN; PROVIDED THAT, IN
CONNECTION WITH A PREPAYMENT OF THE FACILITY IN WHOLE, SUCH NOTICE MAY STATE
THAT SUCH PREPAYMENT MAY BE CONDITIONED UPON THE OCCURRENCE OR NON-OCCURRENCE OF
ANY EVENT SPECIFIED THEREIN.  ANY PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE
ACCOMPANIED BY ALL ACCRUED INTEREST THEREON, TOGETHER WITH ANY ADDITIONAL
AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH PREPAYMENT PURSUANT TO THIS
SECTION 2.04(A) SHALL BE PAID TO THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGE.


(B)       MANDATORY.  IN THE EVENT THAT THE PARENT, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES SHALL RECEIVE NET CASH PROCEEDS, THE BORROWER SHALL,
SUBSTANTIALLY CONCURRENTLY WITH THE RECEIPT OF SUCH NET CASH PROCEEDS, APPLY AN
AMOUNT EQUAL TO 100% OF SUCH NET CASH PROCEEDS TO RATABLY PREPAY THE OUTSTANDING
LOANS.

2.05         Interest.  (a)  Subject to the provisions of Section 2.05(b), (i)
each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii) each
U.S. Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the U.S.
Base Rate plus the Applicable Rate.


(B)           (I)            IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID
WHEN DUE (WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR
INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE
DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY THE
BORROWER UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

23


--------------------------------------------------------------------------------





(III)          UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT UNDER
SECTION 8.01(F) OR (G), THE BORROWER SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT
OF ALL OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE PER
ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.


(IV)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

2.06         Fees.  The Parent shall pay to the Arrangers for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not, except to the
extent set forth in the Fee Letter, be refundable for any reason whatsoever.

2.07         Computation of Interest and Fees.  All computations of interest for
U.S. Base Rate Loans when the U.S. Base Rate is determined by Bank of America’s
“prime rate” or “reference rate”, as applicable, shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid.  Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.08         Evidence of Indebtedness.  The Loan made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent (set forth in the Register) shall control in the absence of manifest
error.  Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to the Borrower in addition to such accounts or records.  Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

2.09         Payments Generally; Administrative Agent’s Clawback.  (a) 
General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.  All
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in U.S. Dollars and in immediately
available funds not later than 2:00 p.m. (New York time) on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. (New
York time) shall be deemed received on the

24


--------------------------------------------------------------------------------




next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.


(B)           PAYMENTS BY THE BORROWER; PRESUMPTIONS BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER
PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH
PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH
PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS  THE AMOUNT DUE.  IN SUCH EVENT, IF THE
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS SEVERALLY
AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER, IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE
APPLICABLE OVERNIGHT RATE.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for its Loan to be made by such
Lender to the Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 11.04(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 11.04(c).

(e)           Interest Act (Canada).  Whenever a rate of interest hereunder is
calculated on the basis of a period of time other than a calendar year (the
“deemed year”), the annual rate of interest to which each rate of interest
determined pursuant to such calculation is equivalent for purposes of the
Interest Act (Canada) is such rate as so determined by multiplying such rate of
interest by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year.

(f)            Nominal Rates; No Deemed Reinvestment.  The principle of deemed
reinvestment of interest shall not apply to any interest calculation under this
Agreement and all interest payments to be made hereunder shall be paid without
allowance or deduction for reinvestment or otherwise, before and after maturity,
default and judgment.  The rates of interest specified in this Agreement are
intended to be nominal rates and not effective rates.  Interest calculated
hereunder shall be calculated using the nominal rate method and not the
effective rate method of calculation.


(G)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.

25


--------------------------------------------------------------------------------





(H)           INSUFFICIENT PAYMENT.  WHENEVER ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS
INSUFFICIENT TO PAY IN FULL ALL AMOUNTS DUE AND PAYABLE TO THE ADMINISTRATIVE
AGENT AND THE LENDERS UNDER OR IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON ANY DATE, SUCH PAYMENT SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE
AGENT AND APPLIED BY THE ADMINISTRATIVE AGENT AND THE LENDERS IN THE ORDER OF
PRIORITY SET FORTH IN SECTION 8.03.

2.10         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it then due, resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans and accrued interest thereon greater than its pro rata share thereof
of the Facility as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and (ii)
purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(a)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(b)           the provisions of this Section shall not be construed to apply to
(1) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (2) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Parent or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01         Taxes  (a)  Payments Free of Taxes.  Any and all payments to the
Administrative Agent or any Lender by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if the Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or any Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.


(B)           PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

26


--------------------------------------------------------------------------------



(C)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR
THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED
TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE
UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE
MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR
WITH RESPECT THERETO.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWER BY A LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER, PROVIDED SUCH FOREIGN LENDER IS LEGALLY ENTITLED TO
DO SO, TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR
TIMES REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS
WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING.  IN ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION, PROVIDED SUCH
LENDER IS LEGALLY ENTITLED TO DO SO, PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE THE
BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS
SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable,
if any:

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI, OR

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (A) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (1) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (2) A “10 PERCENT SHAREHOLDER”
OF THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (3) A
“CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE
AND (B) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN.

Each Lender (other than a Foreign Lender) agrees to deliver promptly to the
Administrative Agent or the Parent, at such time or times as the Administrative
Agent or the Parent shall reasonably request, such other documents and forms,
provided such Lender is legally entitled to do so, duly executed and completed
by such Lender, as are required under the Laws of the jurisdiction in which

27


--------------------------------------------------------------------------------




such Borrower is resident, including any treaty to which such jurisdiction is a
party, to confirm such Lender’s entitlement to any available exemption from, or
reduction of, applicable withholding taxes in respect of all payments to be made
to such Lender in that jurisdiction by the Borrowers pursuant to this Agreement
or otherwise to establish such Lender’s status for withholding tax purposes in
such jurisdiction.  Each Lender shall promptly notify the Administrative Agent
of any change in such Lender’s circumstances which would render any such
document or form obsolete.


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT OR ANY
LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT IS ENTITLED TO, OR HAS
RECEIVED, A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL, TO THE EXTENT IT CAN DO
SO WITHOUT PREJUDICE TO THE RETENTION OF SUCH REFUND AND WITHOUT INCURRING ANY
UNREIMBURSED EXPENSE, PAY TO THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT
ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY
THE BORROWER UNDER THIS SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING
RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE
AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY
INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
REFUND), PROVIDED THAT THE BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS
ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IF THE ADMINISTRATIVE
AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL
AUTHORITY.  THIS SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE
AGENT OR ANY LENDER TO TAKE ANY ACTION THAT WOULD INVOLVE TAKING A POSITION THAT
IS INCONSISTENT WITH ONE OR MORE POSITIONS THAT IT HAS TAKEN OTHERWISE, OR WHICH
IS CONTRARY TO ITS ESTABLISHED POLICY OR ANY LAW TO WHICH IT IS SUBJECT, OR TO
MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES
THAT IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


3.02         ILLEGALITY  IF ANY LENDER DETERMINES THAT ANY LAW HAS MADE IT
UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND
EURODOLLAR RATE LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON THE
EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS
ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE DEPOSITS OF,
DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON NOTICE THEREOF BY SUCH LENDER
TO THE BORROWER THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF SUCH LENDER
TO MAKE OR CONTINUE EURODOLLAR RATE LOANS OR TO CONVERT U.S. BASE RATE LOANS TO
EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE
ADMINISTRATIVE AGENT AND THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
DETERMINATION NO LONGER EXIST.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER SHALL,
UPON DEMAND FROM SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), PREPAY
OR, IF APPLICABLE, CONVERT ALL EURODOLLAR RATE LOANS OF SUCH LENDER TO U.S. BASE
RATE LOANS, EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR, IF SUCH
LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS TO SUCH DAY,
OR IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH
EURODOLLAR RATE LOANS.  UPON ANY SUCH PREPAYMENT OR CONVERSION, THE BORROWER
SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.

3.03         Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(iii) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended

28


--------------------------------------------------------------------------------




until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrower may revoke any
pending request for a conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
conversion to U.S. Base Rate Loans in the amount specified therein.

3.04         Increased Costs  (a)  Increased Costs Generally.  If any Change in
Law shall:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE EURODOLLAR RATE); OR

(II)           IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURODOLLAR RATE LOANS
MADE BY SUCH LENDER;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender (whether of
principal, interest or any other amount), then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER DETERMINES THAT ANY CHANGE IN
LAW AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL
OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT,
THE COMMITMENT OF SUCH LENDER OR THE LOANS MADE BY SUCH LENDER TO A LEVEL BELOW
THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT
FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S POLICIES AND THE
POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY),
THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S HOLDING
COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER SETTING
FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN SUBSECTION (A) OR (B) OF THIS
SECTION AND DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER TO
DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION SHALL
NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION,
PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT
TO THE FOREGOING PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR
REDUCTIONS SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR
(EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR
REDUCTIONS IS RETROACTIVE, THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE
EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).

3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and

29


--------------------------------------------------------------------------------




hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A U.S. BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE
INTEREST PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY
REASON OF ACCELERATION, OR OTHERWISE);

(B)           ANY FAILURE BY THE BORROWER (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY (EXCLUDING A PREPAYMENT IN FULL OF THE
FACILITY), CONTINUE OR CONVERT ANY LOAN OTHER THAN A U.S. BASE RATE LOAN ON THE
DATE OR IN THE AMOUNT NOTIFIED BY THE PARENT OR THE BORROWER; OR

(C)           ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE
BORROWER PURSUANT TO SECTION 11.13;

including any loss of anticipated profits, foreign exchange losses and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan, from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06         Mitigation Obligations; Replacement of Lenders  (a)  Designation of
a Different Lending Office.  If any Lender requests compensation under Section
3.04, or the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, THE BORROWER MAY REPLACE SUCH LENDER IN ACCORDANCE WITH SECTION
11.13.

3.07         Survival.  All of the Borrower’s and Lenders’ obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.


ARTICLE IV
CONDITIONS PRECEDENT TO THE BORROWING

30


--------------------------------------------------------------------------------




4.01         Conditions to the Borrowing.  The obligation of each Lender to make
its Loan hereunder is subject to satisfaction of the following conditions
precedent:

(A)           THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES
OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH
OF THE LENDERS:

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT AND THE SUBSIDIARY
GUARANTY, SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT,
EACH LENDER AND THE BORROWER;

(II)           A NOTE EXECUTED BY THE BORROWER IN FAVOR OF EACH LENDER
REQUESTING A NOTE;

(III)          SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE EVIDENCING THE
IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED
TO ACT AS A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY OR IS TO BE A PARTY AND (B) A
COPY OF A CERTIFICATE OF THE SECRETARY OF STATE OF THE JURISDICTION OF
INCORPORATION OF EACH LOAN PARTY ORGANIZED IN THE U.S. CERTIFYING (1) AS TO A
TRUE AND CORRECT COPY OF THE CHARTER OF SUCH LOAN PARTY AND EACH AMENDMENT
THERETO ON FILE IN SUCH SECRETARY’S OFFICE AND (2) THAT SUCH AMENDMENTS ARE THE
ONLY AMENDMENTS TO SUCH LOAN PARTY’S CHARTER ON FILE IN SUCH SECRETARY’S OFFICE;

(IV)          SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND THAT EACH OF THE LOAN PARTIES IS VALIDLY EXISTING AND IN GOOD STANDING;

(V)           A FAVORABLE OPINION OF DAVIS POLK & WARDWELL, U.S. COUNSEL TO THE
LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AS TO THE
MATTERS SET FORTH IN EXHIBIT F-1 AND SUCH OTHER MATTERS CONCERNING THE LOAN
PARTIES AND THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY REASONABLY REQUEST;

(VI)          A FAVORABLE OPINION OF OSLER, HOSKIN & HARCOURT LLP, CANADIAN
COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, AS TO THE MATTERS SET FORTH IN EXHIBIT F-2 AND SUCH OTHER MATTERS
CONCERNING THE LOAN PARTIES AND THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY
REASONABLY REQUEST;

(VII)         A FAVORABLE OPINION OF LES LEDERER, GENERAL COUNSEL OF THE PARENT,
ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AS TO THE MATTERS SET
FORTH IN EXHIBIT F-3 AND SUCH OTHER MATTERS CONCERNING THE LOAN PARTIES AND THE
LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY REASONABLY REQUEST;

(VIII)        A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH LOAN PARTY
ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS, IF ANY, REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY AND
THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS

31


--------------------------------------------------------------------------------




SHALL BE IN FULL FORCE AND EFFECT;

(IX)           A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER
CERTIFYING THAT THE CONDITIONS SPECIFIED IN CLAUSES (J), (L) AND (M) BELOW HAVE
BEEN SATISFIED;

(X)            EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT
THE MERGER HAS BEEN OR SUBSTANTIALLY CONCURRENTLY WITH THE CLOSING DATE IS BEING
CONSUMMATED; AND

(XI)           EVIDENCE THAT THE EXISTING CREDIT AGREEMENT HAS BEEN OR
CONCURRENTLY WITH THE CLOSING DATE IS BEING TERMINATED AND ALL LIENS SECURING
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT HAVE BEEN OR CONCURRENTLY WITH
THE CLOSING DATE ARE BEING RELEASED.

(B)           ALL FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT, THE
ARRANGERS AND THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID.

(C)           THE BORROWER SHALL HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS
OF COUNSEL TO THE ADMINISTRATIVE AGENT (DIRECTLY TO SUCH COUNSEL IF REQUESTED BY
THE ADMINISTRATIVE AGENT) TO THE EXTENT INVOICED PRIOR TO OR ON THE CLOSING
DATE, PLUS SUCH ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND DISBURSEMENTS AS
SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES AND DISBURSEMENTS
INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT
SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN
THE BORROWER AND THE ADMINISTRATIVE AGENT).

(D)           THERE SHALL NOT HAVE OCCURRED AND BE CONTINUING AS OF OR OTHERWISE
ARISEN BEFORE THE EFFECTIVE TIME (AS DEFINED IN THE MERGER AGREEMENT) ANY EVENT,
OCCURRENCE OR DEVELOPMENT WHICH, INDIVIDUALLY OR IN THE AGGREGATE, HAS OR WOULD
REASONABLY BE EXPECTED TO HAVE A “MATERIAL ADVERSE EFFECT” (AS DEFINED IN THE
MERGER AGREEMENT) ON THE TARGET.

(E)           THERE SHALL NOT HAVE BEEN INSTITUTED OR PENDING ANY ACTION OR
PROCEEDING BY ANY “GOVERNMENTAL AUTHORITY” (AS DEFINED IN THE MERGER AGREEMENT)
(A) CHALLENGING OR SEEKING TO MAKE ILLEGAL, TO DELAY MATERIALLY OR OTHERWISE
DIRECTLY OR INDIRECTLY TO RESTRAIN OR PROHIBIT THE CONSUMMATION OF THE MERGER,
SEEKING TO OBTAIN MATERIAL DAMAGES OR OTHERWISE DIRECTLY OR INDIRECTLY RELATING
TO THE TRANSACTIONS CONTEMPLATED BY THE MERGER, (B) SEEKING TO RESTRAIN OR
PROHIBIT THE PARENT OR ANY OF THE PARENT’S AFFILIATES’ (X) ABILITY EFFECTIVELY
TO EXERCISE FULL RIGHTS OF OWNERSHIP OF THE TARGET STOCK, INCLUDING THE RIGHT TO
VOTE ANY SHARES OF THE TARGET STOCK ACQUIRED OR OWNED BY THE PARENT OR ANY OF
THE PARENT’S AFFILIATES FOLLOWING THE EFFECTIVE TIME ON ALL MATTERS PROPERLY
PRESENTED TO THE TARGET’S SHAREHOLDERS OR (Y) OWNERSHIP OR OPERATION (OR THAT OF
ITS RESPECTIVE SUBSIDIARIES OR AFFILIATES) OF ALL OR ANY MATERIAL PORTION OF THE
BUSINESS OR ASSETS OF THE TARGET AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR OF
THE PARENT AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, (C) SEEKING TO COMPEL THE
PARENT OR ANY OF ITS SUBSIDIARIES OR AFFILIATES TO DISPOSE OF OR HOLD SEPARATE
ALL OR ANY MATERIAL PORTION OF THE BUSINESS OR ASSETS OF THE TARGET AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, OR OF THE PARENT AND ITS SUBSIDIARIES, TAKEN AS
A WHOLE OR (D) THAT OTHERWISE WOULD REASONABLY BE EXPECTED TO HAVE A “MATERIAL
ADVERSE EFFECT” (AS DEFINED IN THE MERGER AGREEMENT) ON THE PARENT OR THE
TARGET.

(F)            THERE SHALL NOT HAVE BEEN ANY ACTION TAKEN, OR ANY APPLICABLE LAW
(AS DEFINED IN THE MERGER AGREEMENT) PROPOSED, ENACTED, ENFORCED, PROMULGATED,
ISSUED OR DEEMED APPLICABLE TO THE MERGER, BY ANY GOVERNMENTAL AUTHORITY, OTHER
THAN THE APPLICATION OF THE WAITING PERIOD PROVISIONS OF THE HART-SCOTT-RODINO
ANTITRUST IMPROVEMENTS ACT OF 1976 TO THE MERGER, THAT

32


--------------------------------------------------------------------------------




WOULD REASONABLY BE EXPECTED, DIRECTLY OR INDIRECTLY, TO RESULT IN ANY OF THE
CONSEQUENCES REFERRED TO IN CLAUSES (A) THROUGH (D) OF SECTION 4.01(E) ABOVE.

(G)           THE ABSENCE OF ANY ACTION, SUIT, INVESTIGATION OR PROCEEDING
PENDING OR, TO THE KNOWLEDGE OF THE PARENT, THREATENED IN ANY COURT OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT HAS HAD OR COULD REASONABLY BE
EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT OR THE LENDERS UNDER THE LOAN DOCUMENTS.

(H)           THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED:  (I)
AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE TARGET FOR THE THREE FISCAL
YEARS ENDED ON OR PRIOR TO DECEMBER 31, 2005, UNAUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE TARGET FOR ANY INTERIM QUARTERLY PERIODS THAT HAVE ENDED SINCE
THE MOST RECENT OF SUCH AUDITED FINANCIAL STATEMENTS BUT MORE THAN 45 DAYS PRIOR
TO THE CLOSING DATE, AND PRO FORMA FINANCIAL STATEMENTS AS TO THE PARENT AND ITS
SUBSIDIARIES GIVING EFFECT TO THE MERGER (TO BE BASED ON THE NINE-MONTH PERIOD
ENDED SEPTEMBER 30, 2006), TOGETHER WITH PRO FORMA CALCULATIONS OF THE
CONSOLIDATED INTEREST COVERAGE RATIO AND CONSOLIDATED INDEBTEDNESS TO
CAPITALIZATION RATIO SHOWING PRO FORMA COMPLIANCE WITH SECTION 7.11 FOR SUCH
PERIOD, AND (II) FORECASTS PREPARED BY MANAGEMENT OF THE PARENT OF BALANCE
SHEETS, INCOME STATEMENTS AND CASH FLOW STATEMENTS FOR EACH FISCAL YEAR
FOLLOWING THE CLOSING DATE FOR THE TERM OF THE SENIOR CREDIT FACILITIES.

(I)            THE MERGER AGREEMENT SHALL BE IN FULL FORCE AND EFFECT AND THE
MERGER SHALL HAVE BEEN CONSUMMATED (OR SHALL BE CONSUMMATED SUBSTANTIALLY
CONCURRENTLY WITH THE INITIAL FUNDING UNDER THE FACILITY) ON SUBSTANTIALLY THE
TERMS SET FORTH IN THE MERGER AGREEMENT, WITHOUT ANY AMENDMENT, WAIVER OR
MODIFICATION OF ANY MATERIAL TERM OR CONDITION THAT IS MATERIALLY ADVERSE TO THE
INTERESTS OF THE LENDERS AND THAT IS NOT CONSENTED TO BY THE ADMINISTRATIVE
AGENT.

(J)            THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND EACH OTHER
LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE
CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH
OR THEREWITH, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF THE CLOSING DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.

(K)           THE SENIOR CREDIT AGREEMENT SHALL HAVE BEEN, OR SHALL BE
CONCURRENTLY WITH THE BORROWING HEREUNDER, EXECUTED AND DELIVERED BY THE PARTIES
THERETO AND BE IN FULL FORCE AND EFFECT.

(L)            NO DEFAULT SHALL EXIST, OR WOULD IMMEDIATELY RESULT FROM THE
BORROWING OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.

(m)          The Administrative Agent shall have received a Committed Loan
Notice in accordance with the requirements hereof.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

33


--------------------------------------------------------------------------------





ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01         Existence, Qualification and Power; Compliance with Laws.  Set
forth on Schedule 5.01 hereto is a complete and accurate list of all Loan
Parties as of the Closing Date.  Each Loan Party (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and consummate the Transaction, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in the case of clauses (b) and (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03         Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or (b) for
the consummation of the Transaction, except for (i) the authorizations,
approvals, actions, notices and filings listed on Schedule 5.03, all of which
have been duly obtained, taken, given or made and are in full force and effect
and (ii) in the case of clause (b), to the extent the failure to obtain, make or
give any such authorizations, approvals, actions, notices and filings could not
reasonably be expected to have a Material Adverse Effect.  All applicable
waiting periods in connection with the Transaction have expired without any
action having been taken by any Governmental Authority restraining, preventing
or imposing materially adverse conditions upon the Transaction. The Merger has
been consummated (or shall be consummated substantially concurrently with the
initial funding under the Facility) in accordance with the Merger Agreement.

5.04         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity.

5.05         Financial Statements; No Material Adverse Effect.  (a)  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present in all material respects the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of

34


--------------------------------------------------------------------------------




operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.


(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS
SUBSIDIARIES DATED SEPTEMBER 30, 2006 AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS AND CASH FLOWS FOR THE NINE MONTHS ENDED ON THAT DATE (I)
WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN, AND (II) FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE PARENT AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE
ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS.


(C)           AS OF ANY DATE OF DETERMINATION FOLLOWING THE CLOSING DATE, SINCE
THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN NO EVENT OR
CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD A MATERIAL
ADVERSE EFFECT.

5.06         Litigation.  As of any date of determination other than the Closing
Date, there are no actions, suits, proceedings, claims or disputes pending or,
to the knowledge of the Parent threatened or contemplated, by or against the
Parent or any of its Subsidiaries that (a) purport to materially and adversely
affect any Loan Document, or (b) except as specifically disclosed in  Schedule
5.06 (the “Disclosed Litigation”), either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  There has been
no change in the status, or financial effect on any Loan Party or any Subsidiary
thereof, of the Disclosed Litigation since the Closing Date, in each case where
such change in status or financial effect could reasonably be expected to have a
Material Adverse Effect.

5.07         Ownership of Property.  The Parent and each of its Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.08         Environmental Compliance.  Except as disclosed in Schedule 5.08, or
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:


(A)           THE PARENT AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH
ENVIRONMENTAL LAWS AND THERE ARE NO OUTSTANDING CLAIMS FROM A GOVERNMENT
AUTHORITY OR THIRD PARTY ALLEGING POTENTIAL LIABILITY UNDER OR RESPONSIBILITY
FOR VIOLATION OF ANY ENVIRONMENTAL LAW OR THE PRESENCE OF HAZARDOUS MATERIALS;


(B)           NONE OF THE PROPERTIES CURRENTLY OR FORMERLY OWNED OR OPERATED BY
THE PARENT OR ANY OF ITS SUBSIDIARIES IS LISTED OR PROPOSED FOR LISTING ON THE
NPL OR ON THE CERCLIS OR ANY ANALOGOUS FOREIGN, STATE OR LOCAL LIST;


(C)           NEITHER THE PARENT NOR ANY OF ITS SUBSIDIARIES HAS ANY
ENVIRONMENTAL LIABILITY RELATING TO, OR IS UNDERTAKING, EITHER INDIVIDUALLY OR
TOGETHER WITH OTHER POTENTIALLY RESPONSIBLE PARTIES, ANY INVESTIGATION OR
REMEDIAL OR RESPONSE ACTION RELATING TO, ANY ACTUAL OR THREATENED RELEASE,
DISCHARGE OR DISPOSAL OF HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR OPERATION,
EITHER VOLUNTARILY OR PURSUANT TO THE ORDER OF ANY GOVERNMENTAL AUTHORITY OR THE
REQUIREMENTS OF ANY ENVIRONMENTAL LAW; AND


(D)           THE PARENT AND ITS SUBSIDIARIES HAVE GENERATED, USED, TREATED,
HANDLED OR STORED ALL HAZARDOUS MATERIALS IN A MANNER THAT COMPLIED WITH
ENVIRONMENTAL LAWS AND WOULD NOT REASONABLY BE EXPECTED TO RESULT IN AN
ENVIRONMENTAL LIABILITY.

35


--------------------------------------------------------------------------------




5.09         Insurance.  The properties of the Parent and its Subsidiaries are
insured with financially sound and reputable insurance companies (including
through self-insurance or any captive insurance company), in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Parent or the applicable Subsidiary operates.

5.10         Taxes.  The Parent and its Subsidiaries have filed, or caused to be
filed, all federal, provincial, territorial, state and other material tax
returns and reports required to be filed, such returns are true and correct in
all material respects, and the Parent and its Subsidiaries have paid all taxes
shown on such returns and any other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  As of the Closing Date,
there is no proposed tax assessment against the Parent or any Subsidiary that
would, if made, have a Material Adverse Effect.

5.11         Pension Legislation Compliance.  (a)  Each Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other Federal or state Laws.  Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Parent, nothing has
occurred which would prevent, or cause the loss of, such qualification.  The
Parent and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE PARENT,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO U.S. PENSION PLAN HAS ANY MATERIAL UNFUNDED PENSION LIABILITY;
(III) NEITHER THE PARENT NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY
EXPECTS TO INCUR, ANY MATERIAL LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO
ANY U.S. PENSION PLAN (OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION
4007 OF ERISA); (IV) NEITHER THE PARENT NOR ANY ERISA AFFILIATE HAS INCURRED, OR
REASONABLY EXPECTS TO INCUR, ANY MATERIAL LIABILITY (AND NO EVENT HAS OCCURRED
WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN
SUCH LIABILITY) UNDER SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A
MULTIEMPLOYER PLAN; AND (V) NEITHER THE PARENT NOR ANY ERISA AFFILIATE HAS
ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF
ERISA.


(D)           THE CANADIAN PENSION PLANS ARE DULY REGISTERED UNDER THE TAX ACT,
TO THE EXTENT REQUIRED, AND ANY OTHER APPLICABLE LAWS WHICH REQUIRE
REGISTRATION, HAVE BEEN ADMINISTERED IN ACCORDANCE WITH THE TAX ACT, TO THE
EXTENT REQUIRED, AND SUCH OTHER APPLICABLE LAWS AND NO EVENT HAS OCCURRED WHICH
WOULD REASONABLY BE EXPECTED TO CAUSE THE LOSS OF SUCH REGISTERED STATUS, EXCEPT
TO THE EXTENT THAT ANY FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  ALL MATERIAL OBLIGATIONS OF EACH LOAN PARTY AND EACH
OF ITS SUBSIDIARIES (INCLUDING FIDUCIARY, FUNDING, INVESTMENT AND ADMINISTRATION
OBLIGATIONS) REQUIRED TO BE PERFORMED IN CONNECTION WITH THE CANADIAN PENSION
PLANS AND THE FUNDING AGREEMENTS THEREFOR HAVE BEEN PERFORMED ON A TIMELY BASIS,
EXCEPT TO THE EXTENT THAT ANY FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  NO CANADIAN PENSION PLAN HAS ANY MATERIAL
UNFUNDED

36


--------------------------------------------------------------------------------





CANADIAN PENSION LIABILITY.  IF APPLICABLE, THERE HAS BEEN NO PARTIAL
TERMINATION OF ANY CANADIAN PENSION PLAN AND NO FACTS OR CIRCUMSTANCES HAVE
OCCURRED OR EXISTED THAT COULD RESULT, OR BE REASONABLY ANTICIPATED TO RESULT,
IN THE DECLARATION OF A PARTIAL TERMINATION OF ANY OF THE CANADIAN PENSION PLANS
UNDER APPLICABLE LAW WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

5.12         Subsidiaries; Equity Interests; Loan Parties.  As of the Closing
Date, the Parent has no Subsidiaries other than those specifically disclosed in
Schedule 5.12.

5.13         Margin Regulations; Investment Company Act.  (a)  The Borrower is
not engaged or will engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.


(B)           NO LOAN PARTY IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.

5.14         Disclosure.  No report, financial statement, certificate or other
information furnished in writing (or in a formal oral presentation) by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being understood that such projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the Parent’s control, and that no assurance can be given that any particular
projections will be realized and that actual results may differ and such
differences may be material).


ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or the principal of or
interest on any Loan or fees payable hereunder shall remain unpaid, each Loan
Party shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.11) cause each Material Subsidiary to:

6.01         Financial Statements.  Deliver to the Administrative Agent on
behalf of each Lender (and the Administrative Agent will make available to each
Lender):


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 100 DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE PARENT, A CONSOLIDATED BALANCE SHEET OF THE
PARENT AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND PREPARED IN
ACCORDANCE WITH GAAP, SUCH CONSOLIDATED STATEMENTS TO BE AUDITED AND ACCOMPANIED
BY A REPORT AND OPINION OF A REGISTERED PUBLIC ACCOUNTING FIRM OF NATIONALLY
RECOGNIZED STANDING OR OTHERWISE NOT OBJECTED TO BY THE REQUIRED LENDERS, WHICH
REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
AUDITING STANDARDS AND SHALL NOT BE SUBJECT TO ANY “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF
SUCH AUDIT;

37


--------------------------------------------------------------------------------


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 55 DAYS AFTER THE
END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE
PARENT, A CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS SUBSIDIARIES AS AT
THE END OF SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS AND CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR THE PORTION
OF THE PARENT’S FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER OF THE
PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL, SUCH CONSOLIDATED STATEMENTS TO BE CERTIFIED BY THE
CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR CONTROLLER OF THE
PARENT AS FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION,
RESULTS OF OPERATIONS AND CASH FLOWS OF THE PARENT AND ITS SUBSIDIARIES IN
ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES; AND

(C)           WITHIN 30 DAYS FOLLOWING THE CLOSING DATE AUDITED CONSOLIDATED
FINANCIAL STATEMENTS OF THE TARGET FOR THE THREE FISCAL YEARS ENDED ON OR PRIOR
TO DECEMBER 31, 2005, UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE TARGET
FOR ANY INTERIM QUARTERLY PERIODS THAT HAVE ENDED SINCE THE MOST RECENT OF SUCH
AUDITED FINANCIAL STATEMENTS BUT MORE THAN 45 DAYS PRIOR TO THE CLOSING DATE,
AND PRO FORMA FINANCIAL STATEMENTS AS TO THE COMPANY AND ITS SUBSIDIARIES GIVING
EFFECT TO THE TRANSACTION FOR THE MOST RECENTLY COMPLETED FISCAL YEAR AND THE
PERIOD COMMENCING WITH THE END OF THE MOST RECENTLY COMPLETED FISCAL YEAR AND
ENDING WITH THE MONTH ENDED NOT MORE THAN 45 DAYS PRIOR TO THE CLOSING DATE,
WHICH, WITH RESPECT TO ANY ANNUAL OR QUARTERLY PERIODS, SHALL MEET THE
REQUIREMENTS OF REGULATION S-X UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
ALL OTHER ACCOUNTING RULES AND REGULATIONS OF THE SEC PROMULGATED THEREUNDER
APPLICABLE TO A REGISTRATION STATEMENT UNDER SUCH ACT ON FORM S-1.

6.02         Certificates; Other Information.  Deliver to the Administrative
Agent on behalf of each Lender (and the Administrative Agent will make available
to each Lender):

(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A), A CERTIFICATE OF REGISTERED PUBLIC ACCOUNTING
FIRM CERTIFYING SUCH FINANCIAL STATEMENTS;

(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED COMPLIANCE CERTIFICATE
SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR
CONTROLLER OF THE PARENT;

(C)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT SENT TO THE STOCKHOLDERS OF THE PARENT, AND
COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND REGISTRATION
STATEMENTS WHICH THE PARENT MAY FILE OR BE REQUIRED TO FILE WITH THE SEC UNDER
SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, OR WITH ANY CANADIAN
SECURITIES REGULATORS, AND IN ANY CASE NOT OTHERWISE REQUIRED TO BE DELIVERED TO
THE ADMINISTRATIVE AGENT PURSUANT HERETO;

(D)           PROMPTLY AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT
THEREOF BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, COPIES OF EACH NOTICE OR
OTHER CORRESPONDENCE RECEIVED FROM THE SEC (OR COMPARABLE AGENCY IN ANY
APPLICABLE NON-U.S. JURISDICTION, INCLUDING WITHOUT LIMITATION ANY CANADIAN
SECURITIES REGULATORS) CONCERNING ANY MATERIAL INVESTIGATION BY SUCH AGENCY
REGARDING FINANCIAL OR OTHER OPERATIONAL RESULTS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES; AND

(e)           promptly, such additional information regarding the business,
financial or corporate affairs of the Parent or any Subsidiary thereof, or
compliance with the terms of the

38


--------------------------------------------------------------------------------




Loan Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC or any Canadian Securities Regulators)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at the website
address listed on Schedule 11.02; or (ii) on which such documents are posted on
the Parent’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (i) the Parent shall deliver paper copies of such documents to the
Administrative Agent (for delivery to any Lender that requests the Parent to
deliver such paper copies) upon a written request to deliver paper copies given
by the Administrative Agent or such Lender and (ii) the Parent shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents for delivery to each
Lender.  Notwithstanding anything contained herein, in every instance the Parent
shall be required to provide paper copies of the Compliance Certificates
required by Section 6.02(b) to the Administrative Agent.  Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower, the Parent or their
respective securities) (each, a “Public Lender”).  The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities, (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower, the Parent or their respective securities for purposes of United
States Federal and state securities laws and Canadian Securities Laws (provided,
however, that to the extent the Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat the Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

6.03         Notices.  Promptly notify the Administrative Agent (and the
Administrative Agent shall promptly notify each Lender):

(A)           OF THE OCCURRENCE OF ANY DEFAULT;

(B)           OF ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR
SUSPENSION BETWEEN ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF AND ANY GOVERNMENTAL
AUTHORITY, OR THE COMMENCEMENT OF,

39


--------------------------------------------------------------------------------




OR ANY MATERIAL DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING AFFECTING ANY LOAN
PARTY OR ANY SUBSIDIARY THEREOF, INCLUDING PURSUANT TO ANY APPLICABLE
ENVIRONMENTAL LAWS, IN EACH CASE, THAT HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

(C)           OF THE OCCURRENCE OF ANY ERISA EVENT OR ANY CANADIAN PENSION PLAN
EVENT; AND

(D)           OF A CHANGE IN THE FISCAL YEAR OF THE PARENT.

Each notice pursuant to Section 6.03(a), (b), (c) or (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

6.04         Payment of Taxes.  Pay and discharge as the same shall become due
and payable, all its material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.

6.05         Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Parent and its Subsidiaries
may consummate the Merger; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies (including through self-insurance or any captive
insurance company), insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.

6.07         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.08         Books and Records.  Maintain proper books of record and account, in
which full and correct entries in conformity with GAAP in all material respects
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Parent or such Subsidiary, as
the case may be.

6.09         Inspection Rights.  Permit agents or representatives of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and, with the opportunity for the Parent
to be present, independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Parent; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent

40


--------------------------------------------------------------------------------




contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice.

6.10         Use of Proceeds.  Use the proceeds of the Loans (i) to finance the
Transaction and to pay related fees, costs and expenses related to the
Transaction, and (ii) for other general corporate purposes.

6.11         Covenant to Guarantee Obligations.  Notify the Administrative Agent
at the time that any Person becomes a Subsidiary (other than an Excluded
Subsidiary), and promptly thereafter (and in any event within 30 days), cause
such Person to (a) become a Subsidiary Guarantor by executing and delivering to
the Administrative Agent a counterpart of the Subsidiary Guaranty or such other
document as the Administrative Agent shall reasonably deem appropriate for such
purpose, and (b) deliver to the Administrative Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

6.12         Compliance with Environmental Laws.  Except as could not be
reasonably expected to have a Material Adverse Effect, (a) comply, and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and properties; and (c)
conduct, in accordance with Environmental Laws, any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, if, and to the extent required by Environmental Law or any
Governmental Authority; provided, however, that neither the Parent nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves as
required by GAAP are being maintained with respect to such circumstances.


ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or the principal of or
interest on any Loan or fees payable hereunder shall remain unpaid, no Loan
Party shall, nor shall it permit any Subsidiary to, directly or indirectly:

7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property or assets, whether now owned or hereafter acquired or assign any
right to receive income therefrom, other than the following:

(A)           LIENS PURSUANT TO ANY LOAN DOCUMENT;

(B)           LIENS EXISTING ON THE DATE HEREOF AND ANY RENEWALS OR EXTENSIONS
THEREOF, PROVIDED THAT (I) THE PROPERTY COVERED THEREBY IS NOT CHANGED, (II) THE
AMOUNT SECURED OR BENEFITED THEREBY IS NOT INCREASED AND (III) THE DIRECT OR ANY
CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED;

(C)           LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR CLAIMS NOT
YET DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE
BOOKS OF THE APPLICABLE PERSON IN ACCORDANCE WITH GAAP;

41


--------------------------------------------------------------------------------




(D)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, LANDLORDS’ MATERIALMEN’S,
REPAIRMEN’S EMPLOYEES’, LABORERS’, EMPLOYEES’, SUPPLIERS’, BANKS’, OR OTHER LIKE
LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS;

(E)           LIENS OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION;

(F)            LIENS OR DEPOSITS TO SECURE THE PERFORMANCE OF TENDERS BIDS,
TRADE CONTRACTS, GOVERNMENT CONTRACTS AND LEASES (OTHER THAN INDEBTEDNESS IN
RESPECT OF BORROWED MONEY), STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED (OTHER THAN IN
RESPECT OF APPEAL BONDS) IN THE ORDINARY COURSE OF BUSINESS;

(G)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR CHARGES,
RESTRICTIONS OR ENCUMBRANCES AFFECTING REAL PROPERTY OR IMMATERIAL IMPERFECTIONS
OF TITLE WHICH DO NOT, IN THE AGGREGATE, MATERIALLY INTERFERE WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF THE LOAN PARTIES, TAKEN AS A WHOLE;

(H)           LIENS SECURING JUDGMENTS NOT CONSTITUTING AN EVENT OF DEFAULT
UNDER SECTION 8.01(H);

(I)            LIENS SECURING INDEBTEDNESS OF THE TYPE PERMITTED UNDER SECTION
7.02(F);

(J)            LIENS UPON SPECIFIC ITEMS OF INVENTORY OR OTHER GOODS AND
PROCEEDS OF ANY PERSON SECURING SUCH PERSON’S OBLIGATIONS IN RESPECT OF BANKERS’
ACCEPTANCES ISSUED OR CREATED FOR THE ACCOUNT OF SUCH PERSON TO FACILITATE THE
PURCHASE, SHIPMENT OR STORAGE OF SUCH INVENTORY OR OTHER GOODS;

(K)           LIENS SECURING REIMBURSEMENT OBLIGATIONS WITH RESPECT TO
COMMERCIAL LETTERS OF CREDIT WHICH ENCUMBER DOCUMENTS AND OTHER ASSETS RELATING
TO SUCH LETTERS OF CREDIT AND PRODUCTS AND PROCEEDS THEREOF;

(L)            LIENS ENCUMBERING DEPOSITS MADE TO SECURE OBLIGATIONS ARISING
FROM STATUTORY, REGULATORY, CONTRACTUAL OR WARRANTY REQUIREMENTS OF THE PARENT
OR ITS SUBSIDIARIES, INCLUDING RIGHTS OF OFFSET AND SETOFF;

(M)          BANKERS’ LIENS, RIGHTS OF SETOFF AND OTHER SIMILAR LIENS EXISTING
SOLELY WITH RESPECT TO CASH AND CASH EQUIVALENTS ON DEPOSIT IN ONE OR MORE
ACCOUNTS MAINTAINED BY THE PARENT OR ITS SUBSIDIARIES, IN EACH CASE GRANTED IN
THE ORDINARY COURSE OF BUSINESS IN FAVOR OF THE BANK OR BANKS WITH WHICH SUCH
ACCOUNTS ARE MAINTAINED, SECURING AMOUNTS OWING TO SUCH BANK WITH RESPECT TO
CASH MANAGEMENT AND OPERATING ACCOUNT ARRANGEMENTS, INCLUDING THOSE INVOLVING
POOLED ACCOUNTS AND NETTING ARRANGEMENTS, PROVIDED THAT IN NO CASE SHALL ANY
SUCH LIENS SECURE (EITHER DIRECTLY OR INDIRECTLY) THE REPAYMENT OF ANY
INDEBTEDNESS;

(N)           LEASES OR SUBLEASES GRANTED TO OTHERS THAT DO NOT MATERIALLY
INTERFERE WITH THE ORDINARY COURSE OF BUSINESS OF THE PARENT OR ITS
SUBSIDIARIES;

(O)           LIENS IN FAVOR OF ANY LOAN PARTY;

(P)           LIENS EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION
THEREOF BY THE PARENT OR ANY SUBSIDIARY OR EXISTING ON ASSETS OF A PERSON AT THE
TIME SUCH PERSON IS ACQUIRED OR MERGED WITH OR INTO OR CONSOLIDATED WITH THE
PARENT OR ITS SUBSIDIARIES (AND NOT CREATED IN

42


--------------------------------------------------------------------------------




ANTICIPATION OR CONTEMPLATION THEREOF);

(Q)           LIENS TO SECURE REFINANCING INDEBTEDNESS OF INDEBTEDNESS SECURED
BY LIENS PERMITTED PURSUANT TO THIS SECTION 7.01, PROVIDED THAT IN EACH CASE
SUCH LIENS DO NOT EXTEND TO ANY ADDITIONAL ASSETS (OTHER THAN IMPROVEMENTS
THEREON AND REPLACEMENTS THEREOF);

(R)            LIENS ON ACCOUNTS RECEIVABLE, INVENTORY, BOOKS, RECORDS AND
SUPPORTING OBLIGATIONS, CONTRACTS AND OTHER RIGHTS RELATED THERETO AND CASH
EQUIVALENTS SECURING OBLIGATIONS INCURRED PURSUANT TO ANY SWAP AGREEMENT
PERMITTED IN ACCORDANCE WITH SECTION 7.03(G);

(S)           PLEDGES OF OR LIENS ON RAW MATERIALS OR ON MANUFACTURED PRODUCTS
AS SECURITY FOR ANY DRAFTS OR BILLS OF EXCHANGE DRAWN IN CONNECTION WITH THE
IMPORTATION OF SUCH RAW MATERIALS OR MANUFACTURED PRODUCTS;

(T)            LIENS IN FAVOR OF BANKS THAT ARISE UNDER ARTICLE 4 OF THE UCC ON
ITEMS IN COLLECTION AND DOCUMENTS RELATING THERETO AND PROCEEDS THEREOF AND
LIENS ARISING UNDER SECTION 2-711 OF THE UNIFORM COMMERCIAL CODE;

(U)           ANY OBLIGATIONS OR DUTIES AFFECTING ANY PROPERTY OF THE PARENT OR
ITS SUBSIDIARIES TO ANY MUNICIPALITY OR PUBLIC AUTHORITY WITH RESPECT TO ANY
FRANCHISE, GRANT, LICENSE OR PERMIT THAT DO NOT MATERIALLY IMPAIR THE USE OF
SUCH PROPERTY FOR THE PURPOSES FOR WHICH IT IS HELD;

(V)           UNDETERMINED OR INCHOATE LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS WHICH HAVE NOT AT SUCH TIME BEEN FILED PURSUANT TO ANY LAWS AGAINST THE
PARENT OR ANY SUBSIDIARY OR WHICH RELATE TO OBLIGATIONS NOT DUE OR DELINQUENT;

(W)          LIENS AFFECTING REAL PROPERTY OF THE PARENT OR ANY SUBSIDIARY WHICH
ARE: (I) TITLE DEFECTS, ENCROACHMENTS OR IRREGULARITIES OF A MINOR NATURE; OR
(II) RESTRICTIONS, EASEMENTS, RIGHTS OF WAY, SERVITUDES OR OTHER SIMILAR RIGHTS
IN LAND (INCLUDING, WITHOUT RESTRICTION, RIGHTS OF WAY AND SERVITUDES FOR
RAILWAYS, SEWERS, DRAINS, GAS AND OIL PIPELINES, GAS AND WATER MAINS, ELECTRIC
LIGHT AND POWER AND TELEPHONE OR TELEGRAPH OR CABLE TELEVISION CONDUITS, POLES,
WIRES AND CABLES) GRANTED TO OR RESERVED BY OTHER PERSONS, AND IN EACH CASE TO
THE EXTENT THAT SUCH LIENS RELATE TO REAL PROPERTY THAT IS MATERIAL TO THE
BUSINESS OF THE PARENT OR ANY SUBSIDIARY, SUCH LIENS DO NOT MATERIALLY INTERFERE
WITH THE USE OF SUCH REAL PROPERTY BY SUCH PERSON;

(X)            LIENS AFFECTING REAL PROPERTY OF THE PARENT OR ANY SUBSIDIARY
WHICH ARE LEASEHOLD OR LICENSE INTERESTS AND RELATING TO REAL PROPERTY THAT IS
NOT OTHERWISE REQUIRED IN THE CONDUCT OF THE BUSINESS OF SUCH PERSON;

(Y)           THE RIGHT RESERVED TO OR VESTED IN ANY GOVERNMENTAL ENTITY BY ANY
STATUTORY PROVISION, OR BY THE TERMS OF ANY LEASE, LICENSE, FRANCHISE, GRANT OR
PERMIT OF THE PERSON, TO TERMINATE ANY SUCH LEASE, LICENSE, FRANCHISE, GRANT OR
PERMIT OR TO REQUIRE ANNUAL OR OTHER PAYMENTS AS A CONDITION TO THE CONTINUANCE
THEREOF;

(Z)            ANY LIENS RESULTING FROM SECURITY GIVEN TO A PUBLIC UTILITY OR
GOVERNMENTAL ENTITY WHEN REQUIRED BY SUCH UTILITY OR GOVERNMENTAL ENTITY IN
CONNECTION WITH THE OPERATION OF THE BUSINESS OF SUCH PERSON;

(AA)         THE RESERVATION, LIMITATIONS, PROVISIONS AND CONDITIONS, IF ANY,
EXPRESSED IN ANY ORIGINAL GRANTS OF REAL PROPERTY FROM THE CROWN;

43


--------------------------------------------------------------------------------




(BB)         COVENANTS RESTRICTING OR PROHIBITING ACCESS TO OR FROM REAL
PROPERTY ABUTTING ON CONTROLLED ACCESS HIGHWAYS, WHICH DO NOT ADVERSELY IMPAIR
IN ANY MATERIAL RESPECT THE USE OF THE REAL PROPERTY CONCERNED IN THE OPERATION
OF THE BUSINESS CONDUCTED ON SUCH REAL PROPERTY;

(CC)         LIENS ON OR TRANSFERS OF ACCOUNTS RECEIVABLE AND RIGHTS, BOOKS AND
RECORDS, CONTRACTS AND INSTRUMENTS RELATED THERETO ARISING SOLELY IN CONNECTION
WITH THE SALE OF SUCH ACCOUNTS RECEIVABLE, PROVIDED THAT INDEBTEDNESS AND OTHER
OBLIGATIONS AT ANY TIME OUTSTANDING, INCURRED IN CONNECTION WITH THE SALE OF
ACCOUNTS RECEIVABLE SHALL NOT EXCEED $250,000,000;

(DD)         LIENS SECURING LEASE OBLIGATIONS OWING TO THE CITY OF BLYTHEVILLE
IN RESPECT OF THE HEAT TREAT FACILITY LOCATED IN BLYTHEVILLE, ARKANSAS BEING
ACQUIRED BY THE CITY OF BLYTHEVILLE FROM THE PARENT OR ONE OF ITS SUBSIDIARIES;
AND

(EE)         LIENS NOT OTHERWISE PERMITTED BY THE FOREGOING, SO LONG AS THE
AGGREGATE AMOUNT (EXCLUSIVE OF REGULARLY ACCRUING INTEREST OR SIMILAR AMOUNTS
WHICH ARE PAID ON A CURRENT BASIS) OF OBLIGATIONS SECURED BY LIENS PERMITTED
PURSUANT TO THIS SECTION 7.01(EE) DOES NOT EXCEED 10% OF CONSOLIDATED NET
TANGIBLE ASSETS (DETERMINED AT THE TIME OF (AND IMMEDIATELY AFTER GIVING EFFECT
TO) THE CREATION OF ANY SUCH LIEN).

7.02         Indebtedness.  Permit any Subsidiary of the Parent that is not a
Guarantor to create, incur, assume or suffer to exist any Indebtedness, except:

(A)           INDEBTEDNESS OWED TO THE PARENT OR A SUBSIDIARY OF THE PARENT;

(B)           INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

(C)           INDEBTEDNESS IN RESPECT OF THE SENIOR CREDIT FACILITIES OR ANY
REFINANCING THEREOF;

(D)           INDEBTEDNESS CONSTITUTING REIMBURSEMENT OBLIGATIONS WITH RESPECT
TO LETTERS OF CREDIT IN RESPECT OF WORKERS’ COMPENSATION CLAIMS OR
SELF-INSURANCE OBLIGATIONS;

(E)           INDEBTEDNESS CONSTITUTING REIMBURSEMENT OBLIGATIONS WITH RESPECT
TO LETTERS OF CREDIT ISSUED IN THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT,
UPON THE DRAWING OF SUCH LETTERS OF CREDIT OR THE INCURRENCE OF SUCH
INDEBTEDNESS, SUCH OBLIGATIONS ARE REIMBURSED WITHIN 30 DAYS FOLLOWING SUCH
DRAWING OR INCURRENCE;

(F)            INDEBTEDNESS IN RESPECT OF PERFORMANCE BONDS, BID BONDS, APPEAL
BONDS, SURETY BONDS, PERFORMANCE AND COMPLETION GUARANTEES AND SIMILAR
OBLIGATIONS (OTHER THAN IN RESPECT OF INDEBTEDNESS FOR BORROWED MONEY);

(G)           INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER
FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN AGAINST
INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS, PROVIDED, HOWEVER, THAT
SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF ITS INCURRENCE;

(H)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.02 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF,
PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF
SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A
REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES
REASONABLY INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL
TO ANY EXISTING COMMITMENTS UNUTILIZED THEREUNDER AND THE DIRECT OR ANY
CONTINGENT OBLIGOR WITH

44


--------------------------------------------------------------------------------




RESPECT THERETO IS NOT CHANGED, AS A RESULT OF OR IN CONNECTION WITH SUCH
REFINANCING, REFUNDING, RENEWAL OR EXTENSION;

(I)            GUARANTEES IN RESPECT OF INDEBTEDNESS OTHERWISE PERMITTED
HEREUNDER OR OF INDEBTEDNESS OF ANY LOAN PARTY;

(J)            INDEBTEDNESS IN RESPECT OF CAPITALIZED LEASES AND PURCHASE MONEY
OBLIGATIONS FOR FIXED OR CAPITAL ASSETS AND REFINANCINGS, REFUNDINGS, RENEWALS
OR EXTENSIONS THEREOF, PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT
INCREASED AT THE TIME OF SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION
EXCEPT BY AN AMOUNT EQUAL TO A REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT
PAID, AND FEES AND EXPENSES REASONABLY INCURRED, IN CONNECTION WITH SUCH
REFINANCING AND BY AN AMOUNT EQUAL TO ANY EXISTING COMMITMENTS UNUTILIZED
THEREUNDER AND THE DIRECT OR ANY CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT
CHANGED, AS A RESULT OF OR IN CONNECTION WITH SUCH REFINANCING, REFUNDING,
RENEWAL OR EXTENSION;

(K)           INDEBTEDNESS CONSISTING OF CUSTOMARY INDEMNIFICATION, ADJUSTMENT
OF PURCHASE PRICE OR SIMILAR OBLIGATIONS INCURRED IN CONNECTION WITH THE
ACQUISITION OR DISPOSITION OF ANY ASSETS; AND

(L)            OTHER INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$100,000,000 AT ANY TIME OUTSTANDING (LESS THE AGGREGATE OUTSTANDING AMOUNT OF
INDEBTEDNESS UNDER CLAUSE (J) ABOVE AT SUCH TIME).

7.03         Investments.  Make or hold any Investments, or permit any of its
Subsidiaries to make or hold any Investments, except:

(A)           INVESTMENTS HELD BY THE PARENT AND ITS SUBSIDIARIES IN THE FORM OF
CASH EQUIVALENTS;

(B)           ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF THE PARENT AND
ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000 AT ANY TIME
OUTSTANDING FOR PURPOSES PERMITTED UNDER APPLICABLE LAW;

(C)           (I) INVESTMENTS BY THE PARENT AND ITS SUBSIDIARIES IN THEIR
RESPECTIVE SUBSIDIARIES OUTSTANDING ON THE DATE HEREOF, (II) ADDITIONAL
INVESTMENTS BY THE PARENT AND ITS SUBSIDIARIES IN LOAN PARTIES, (III) LOANS OR
ADVANCES BY THE PARENT OR ANY SUBSIDIARY TO THE PARENT OR ANY OTHER SUBSIDIARY,
(IV) ADDITIONAL INVESTMENTS BY SUBSIDIARIES OF THE PARENT THAT ARE NOT LOAN
PARTIES IN OTHER SUBSIDIARIES THAT ARE NOT LOAN PARTIES AND (V) SO LONG AS NO
DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM SUCH INVESTMENT,
ADDITIONAL INVESTMENTS (NET OF INVESTMENT CREDIT) BY THE LOAN PARTIES IN
SUBSIDIARIES THAT ARE NOT LOAN PARTIES IN AN AGGREGATE AMOUNT INVESTED FROM THE
DATE HEREOF NOT TO EXCEED $200,000,000 AT ANY TIME;

(D)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE
EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS OR AS A RESULT OF
FORECLOSURE;

(E)           GUARANTEES NOT PROHIBITED BY SECTION 7.02;

(F)            INVESTMENTS EXISTING ON THE DATE HEREOF;

45


--------------------------------------------------------------------------------




(G)           INVESTMENTS BY THE PARENT AND ITS SUBSIDIARIES IN SWAP CONTRACTS
INCURRED TO HEDGE OR MITIGATE RISKS TO WHICH THE PARENT OR ANY SUBSIDIARY HAS
EXPOSURE IN THE CONDUCT OF ITS BUSINESS OR THE MANAGEMENT OF ITS LIABILITIES, OR
TO FIX, CAP OR COLLAR INTEREST OR CURRENCY RATES OR COMMODITY PRICES;

(H)           INVESTMENTS CONSISTING OF THE PURCHASE OR OTHER ACQUISITION OF ALL
OF THE EQUITY INTERESTS IN, OR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF, OR THE
ASSETS CONSTITUTING A BUSINESS UNIT OF, ANY PERSON THAT, UPON THE CONSUMMATION
THEREOF, WILL BE WHOLLY-OWNED DIRECTLY BY THE PARENT OR ONE OR MORE OF ITS
WHOLLY-OWNED SUBSIDIARIES (INCLUDING AS A RESULT OF A MERGER OR CONSOLIDATION),
PROVIDED THAT, WITH RESPECT TO EACH PURCHASE OR OTHER ACQUISITION MADE PURSUANT
TO THIS SECTION 7.03(H):

(I)            ANY SUCH NEWLY-CREATED OR ACQUIRED SUBSIDIARY SHALL COMPLY WITH
THE REQUIREMENTS OF SECTION 6.11;

(II)           THE LINES OF BUSINESS OF THE PERSON TO BE (OR THE PROPERTY AND
ASSETS OF WHICH ARE TO BE) SO PURCHASED OR OTHERWISE ACQUIRED SHALL BE
SUBSTANTIALLY SIMILAR OR COMPLEMENTARY TO THE PRINCIPAL BUSINESSES OF THE PARENT
AND ITS SUBSIDIARIES;

(III)          (A) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (B) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION FOR WHICH THE PARENT AND ITS SUBSIDIARIES HAVE PAID CASH
CONSIDERATION IN EXCESS OF $200,000,000, THE PARENT AND ITS SUBSIDIARIES SHALL
BE IN PRO FORMA COMPLIANCE WITH ALL OF THE COVENANTS SET FORTH IN SECTION 7.11,
SUCH COMPLIANCE TO BE DETERMINED ON THE BASIS OF THE FINANCIAL INFORMATION MOST
RECENTLY DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO
SECTION 6.01(A) OR (B) AS THOUGH SUCH PURCHASE OR OTHER ACQUISITION HAD BEEN
CONSUMMATED AS OF THE FIRST DAY OF THE FISCAL PERIOD COVERED THEREBY; AND

(IV)          IN THE CASE OF ANY SUCH PURCHASE OR OTHER ACQUISITION FOR WHICH
THE PARENT AND ITS SUBSIDIARIES HAVE PAID CASH CONSIDERATION AND/OR INCURRED
INDEBTEDNESS IN EXCESS OF $200,000,000, THE PARENT SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, AT LEAST FIVE BUSINESS DAYS
PRIOR TO THE DATE ON WHICH ANY SUCH PURCHASE OR OTHER ACQUISITION IS TO BE
CONSUMMATED, A CERTIFICATE OF A RESPONSIBLE OFFICER, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, CERTIFYING THAT ALL OF THE
REQUIREMENTS SET FORTH IN THIS SECTION 7.02(H) HAVE BEEN SATISFIED OR WILL BE
SATISFIED ON OR PRIOR TO THE CONSUMMATION OF SUCH PURCHASE OR OTHER ACQUISITION;

(I)            INVESTMENTS OF ANY PERSON EXISTING AT THE TIME SUCH PERSON
BECOMES A SUBSIDIARY OR CONSOLIDATES OR MERGES WITH THE PARENT OR ANY SUBSIDIARY
SO LONG AS SUCH INVESTMENTS WERE NOT MADE IN CONTEMPLATION OF SUCH PERSON
BECOMING A SUBSIDIARY OR OF SUCH CONSOLIDATION OR MERGER;

(J)            INVESTMENTS RESULTING FROM PLEDGES OR DEPOSITS PERMITTED PURSUANT
TO SECTION 7.01;

(K)           INVESTMENTS RESULTING FROM THE SALE OF ANY ASSET PERMITTED
PURSUANT TO SECTION 7.05;

(L)            INVESTMENTS CONSISTING OF RESTRICTED PAYMENTS PERMITTED PURSUANT
TO SECTION 7.06;

46


--------------------------------------------------------------------------------


(M)          INVESTMENTS BY THE PARENT OF ANY SUBSIDIARY IN A PERSON THAT IS
EXCLUSIVELY ENGAGED IN A SECURED FINANCING OR OTHER SECURITIZATION PERMITTED
UNDER SECTION 7.01(CC) OR SECTION 7.05(H) AND OTHERWISE RELATING DIRECTLY
THERETO;

(N)           INVESTMENTS CONSISTING OF BONDS OR OTHER DEBT OBLIGATIONS ISSUED
OR INCURRED BY THE CITY OF BLYTHEVILLE IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO
EXCEED $40,000,000;

(O)           INVESTMENTS (NET OF INVESTMENT CREDIT) BY THE PARENT AND ITS
SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.03 IN AN AGGREGATE
AMOUNT NOT TO EXCEED 15% OF CONSOLIDATED TOTAL ASSETS, PROVIDED THAT:

(I)            SUCH INVESTMENT SHALL BE IN PROPERTY AND ASSETS THAT ARE PART OF,
OR IN LINES OF BUSINESS THAT ARE, SUBSTANTIALLY SIMILAR OR COMPLEMENTARY TO THE
PRINCIPAL BUSINESS OF THE PARENT AND ITS SUBSIDIARIES; AND

(II)           (A) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (B) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION FOR WHICH THE PARENT AND ITS SUBSIDIARIES HAVE PAID CASH
CONSIDERATION AND/OR INCURRED INDEBTEDNESS IN EXCESS OF $200,000,000, THE PARENT
AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA COMPLIANCE WITH ALL OF THE COVENANTS
SET FORTH IN SECTION 7.11, SUCH COMPLIANCE TO BE DETERMINED ON THE BASIS OF THE
FINANCIAL INFORMATION MOST RECENTLY DELIVERED TO THE ADMINISTRATIVE AGENT AND
THE LENDERS PURSUANT TO SECTION 6.01(A) OR (B) AS THOUGH SUCH INVESTMENT HAD
BEEN CONSUMMATED AS OF THE FIRST DAY OF THE FISCAL PERIOD COVERED THEREBY.

7.04         Fundamental Changes.  Merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

(A)           THE PARENT MAY MERGE OR AMALGAMATE WITH OR INTO ANY OTHER PERSON
IN A TRANSACTION IN WHICH THE PARENT IS THE SURVIVING CORPORATION OR IN WHICH
THE SUCCESSOR ASSUMES THE OBLIGATIONS HEREUNDER IN A MANNER REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(B)           ANY SUBSIDIARY MAY MERGE OR AMALGAMATE WITH ANY ONE OR MORE OTHER
SUBSIDIARIES, PROVIDED THAT WHEN ANY WHOLLY-OWNED SUBSIDIARY IS MERGING WITH
ANOTHER SUBSIDIARY, A WHOLLY-OWNED SUBSIDIARY SHALL BE THE CONTINUING OR
SURVIVING PERSON AND WHEN ANY SUBSIDIARY GUARANTOR IS MERGING WITH ANOTHER
SUBSIDIARY, A SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING AND SURVIVING PERSON;

(C)           ANY LOAN PARTY MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE PARENT OR TO A
SUBSIDIARY OF THE PARENT, PROVIDED THAT IF THE TRANSFEROR IN SUCH A TRANSACTION
IS A SUBSIDIARY GUARANTOR, THEN THE TRANSFEREE MUST EITHER BE THE PARENT OR A
SUBSIDIARY GUARANTOR;

(D)           ANY SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF THE PARENT DETERMINES
IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF
THE PARENT; AND

(E)           MERGER SUBSIDIARY MAY CONSUMMATE THE MERGER; AND

(F)            ANY SUBSIDIARY MAY MERGE, AMALGAMATE OR CONSOLIDATE WITH OR INTO
ANOTHER

47


--------------------------------------------------------------------------------




PERSON OR DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO OR IN FAVOR OF
ANOTHER PERSON IN ANY DISPOSITION PERMITTED PURSUANT TO SECTION 7.05.

7.05         Dispositions.  Make any Disposition, except:

(A)           DISPOSITIONS OF OBSOLETE, SURPLUS OR WORN OUT PROPERTY, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;

(B)           DISPOSITIONS OF INVENTORY AND CASH EQUIVALENTS, IN EACH CASE IN
THE ORDINARY COURSE OF BUSINESS;

(C)           DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY TO THE EXTENT THAT (I)
SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY
PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;

(D)           DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY TO THE PARENT OR TO A
SUBSIDIARY, PROVIDED THAT IF THE TRANSFEROR IN SUCH A TRANSACTION IS A
SUBSIDIARY GUARANTOR, THEN THE TRANSFEREE MUST EITHER BE THE PARENT OR A
SUBSIDIARY GUARANTOR;

(E)           DISPOSITIONS PERMITTED BY SECTION 7.04 (OTHER THAN SECTION
7.04(F)) OR SECTION 7.06;

(F)            SUBJECT TO THE PROVISO BELOW, DISPOSITIONS BY THE PARENT AND ITS
SUBSIDIARIES OF PROPERTY PURSUANT TO SALE-LEASEBACK TRANSACTIONS, PROVIDED THAT
THE BOOK VALUE OF ALL PROPERTY SO DISPOSED OF FROM AND AFTER THE CLOSING DATE
SHALL NOT EXCEED $200,000,000 ;

(G)           LICENSES OR SUBLICENSES OF INTELLECTUAL PROPERTY, AND LEASES OR
SUBLEASES OF PROPERTY, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

(H)           DISPOSITIONS OF ACCOUNTS RECEIVABLES PERMITTED IN CONNECTION WITH
ANY SECURITIZATION TO THE EXTENT SUCH SECURITIZATION, IF STRUCTURED AS A SECURED
FINANCING, WOULD HAVE BEEN PERMITTED BY 7.01(CC);

(I)            THE DISPOSITION OF THE HEAT TREAT FACILITY LOCATED IN
BLYTHEVILLE, ARKANSAS TO THE CITY OF BLYTHEVILLE; AND

(J)            SUBJECT TO THE PROVISO BELOW, DISPOSITIONS BY THE PARENT AND ITS
SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.05;

provided that at the time of any Disposition pursuant to Sections 7.05(f) and
(j), (i) no Default shall exist or would result from such Disposition and (ii)
the aggregate fair market value of all property Disposed of from and after the
Closing Date in reliance on Sections 7.05(f) and (j) shall not exceed 15% of
Consolidated Total Assets (determined at the time of any such Disposition).

7.06         Restricted Payments.  Declare or make any Restricted Payment,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(A)           EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE PARENT, THE
SUBSIDIARY GUARANTORS AND, RATABLY ACCORDING TO THEIR RESPECTIVE HOLDINGS OF THE
TYPE OF EQUITY INTEREST IN

48


--------------------------------------------------------------------------------




RESPECT OF WHICH SUCH RESTRICTED PAYMENT IS BEING MADE, TO ANY OTHER PERSON THAT
OWNS AN EQUITY INTEREST IN SUCH SUBSIDIARY; AND THE PARENT AND ANY OTHER
SUBSIDIARY MAY REPURCHASE, REDEEM, RETIRE OR ACQUIRE ANY EQUITY INTERESTS HELD
BY THE PARENT OR ANY OF ITS SUBSIDIARIES IN ANY OTHER SUBSIDIARY;

(B)           THE PARENT AND EACH SUBSIDIARY MAY DECLARE AND MAKE DIVIDEND
PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE COMMON STOCK OR OTHER
COMMON EQUITY INTERESTS OF SUCH PERSON;

(C)           THE PARENT AND EACH SUBSIDIARY MAY PURCHASE, REDEEM OR OTHERWISE
ACQUIRE EQUITY INTERESTS ISSUED BY IT WITH THE PROCEEDS RECEIVED FROM THE
SUBSTANTIALLY CONCURRENT ISSUE OF NEW SHARES OF ITS COMMON STOCK OR OTHER COMMON
EQUITY INTERESTS;

(D)           THE PARENT OR ANY SUBSIDIARY MAY PAY ANY DIVIDEND WITHIN 90 DAYS
AFTER THE DATE OF DECLARATION THEREOF, IF ON THE DATE OF DECLARATION THE PAYMENT
WOULD HAVE COMPLIED WITH THE PROVISIONS OF THIS SECTION 7.06;

(E)           THE PARENT MAY REDEEM, REPURCHASE OR ACQUIRE, OR PAY ANY SUMS DUE
WITH RESPECT TO, EQUITY INTERESTS OF THE PARENT HELD BY OFFICERS, DIRECTORS,
EMPLOYEES OR CONSULTANTS OR FORMER OFFICERS, DIRECTORS, EMPLOYEES OR CONSULTANTS
(OR THEIR TRANSFEREES, ESTATES OR BENEFICIARIES UNDER THEIR ESTATES), UPON THEIR
DEATH, DISABILITY, RETIREMENT, SEVERANCE OR TERMINATION OF EMPLOYMENT OR
SERVICE; PROVIDED THAT THE AGGREGATE CASH CONSIDERATION PAID FOR ALL SUCH
REDEMPTIONS SHALL NOT EXCEED $20,000,000 MILLION DURING ANY CALENDAR YEAR (WITH
UNUSED AMOUNTS IN ANY CALENDAR YEAR BEING USABLE, WITHOUT DUPLICATION, IN
SUBSEQUENT CALENDAR YEARS), PROVIDED THAT SUCH AMOUNTS SHALL BE INCREASED BY:
(A) THE CASH PROCEEDS FROM THE SALE OF EQUITY INTERESTS TO OFFICERS, DIRECTORS,
EMPLOYEES OR CONSULTANTS OF THE PARENT AND ITS SUBSIDIARIES THAT OCCURS AFTER
THE CLOSING DATE (PROVIDED THAT SUCH PROCEEDS HAVE NOT BEEN INCLUDED FOR THE
PURPOSE OF DETERMINING WHETHER A PREVIOUS RESTRICTED PAYMENT WAS PERMITTED
PURSUANT TO SECTION 7.06(H)) PLUS (B) THE CASH PROCEEDS OF KEY MAN LIFE
INSURANCE POLICIES RECEIVED BY THE PARENT OR ANY SUBSIDIARIES AFTER THE CLOSING
DATE;

(F)            THE PARENT OR ANY SUBSIDIARY MAY MAKE REPURCHASES OF EQUITY
INTERESTS DEEMED TO OCCUR UPON THE EXERCISE OF STOCK OPTIONS OR WARRANTS IF THE
EQUITY INTERESTS REPRESENT A PORTION OF THE EXERCISE PRICE THEREOF, AND THE
PARENT OR ANY SUBSIDIARY MAY MAKE REPURCHASES OF EQUITY INTERESTS DEEMED TO
OCCUR UPON THE WITHHOLDING OF A PORTION OF THE EQUITY INTERESTS GRANTED OR
AWARDED SUCH EMPLOYEE UPON SUCH GRANT OR AWARD;

(G)           THE PARENT MAY PURCHASE, REDEEM, ACQUIRE, CANCEL OR RETIRE, FOR A
NOMINAL VALUE PER RIGHT, ANY RIGHTS GRANTED TO ALL THE HOLDERS OF COMMON STOCK
OF THE PARENT PURSUANT TO ANY SHAREHOLDERS’ RIGHTS PLAN ADOPTED FOR THE PURPOSE
OF PROTECTING SHAREHOLDERS FROM UNFAIR TAKEOVER TACTICS; AND

(H)           THE PARENT OR ANY SUBSIDIARY MAY ON ANY DATE (I) DECLARE OR PAY
DIVIDENDS TO ITS STOCKHOLDERS AND (II) PURCHASE, REDEEM OR OTHERWISE ACQUIRE
EQUITY INTERESTS ISSUED BY IT IF, AS OF SUCH DATE AND IMMEDIATELY AFTER GIVING
EFFECT THERETO, THE AGGREGATE AMOUNT OF SUCH DIVIDENDS, PURCHASES, REDEMPTIONS,
RETIREMENTS AND ACQUISITIONS PAID OR MADE AFTER THE CLOSING DATE WOULD BE LESS
THAN THE SUM OF $500,000,000 PLUS THE MARGINAL RESTRICTED PAYMENT AMOUNT AS OF
SUCH DATE.

7.07         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Parent and its Subsidiaries on the

49


--------------------------------------------------------------------------------




date hereof or any business substantially related, complementary or incidental
thereto.

7.08         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Parent, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Parent or such Subsidiary as would be obtainable by the Parent or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among the Loan Parties or transactions between or
among Subsidiaries of the Parent that are not Loan Parties, (ii) intercompany
Investments made pursuant to Section 7.03, (iii) mergers, amalgamations and
consolidations between Subsidiaries and between the Parent and any Subsidiary
permitted by Section 7.04; (iv) intercompany dispositions permitted by 7.05, (v)
Restricted Payments permitted pursuant to 7.06, (vi) the entering into of a tax
sharing agreement, or payments pursuant thereto, between the Parent and/or one
or more other Loan Parties, on the one hand, and any other Person with which the
Parent or such Loan Parties are required or permitted to file a consolidated tax
return or with which the  Parent or such other Loan Parties are part of a
consolidated group for tax purposes, on the other hand, which payments by the
Loan Parties are not in excess of the tax liabilities that would have been
payable by them on a stand-alone basis and (vii) transactions between any Loan
Party and any Person that is exclusively engaged in, and solely in respect of, a
secured financing or other securitization permitted under Section 7.01(cc) or
Section 7.05(h) and otherwise relating directly thereto.

7.09         Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document or the Senior Notes
Indenture) that limits the ability of any Subsidiary (other than an Excluded
Subsidiary) to Guaranty the Obligations of the Parent.

7.10         Use of Proceeds.  Use the proceeds of the Loans, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose, in each case in
violation of Regulation U.  At no time shall the Parent or the Borrower own,
directly or through one or more of its Subsidiaries, margin stock with a value
in excess of 25% of the value (as determined by any reasonable method) of the
total assets of the Parent or the Borrower.

7.11         Financial Covenants.  (a)  Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any Measurement
Period ending on or after March 31, 2007 to be less than 2.00:1.00.


(B)           CONSOLIDATED INDEBTEDNESS TO CAPITALIZATION RATIO.  (I) SO LONG AS
THE DEBT RATING OF THE PARENT IS AT LEAST  BBB- AND BAA3 FROM S&P AND MOODY’S,
RESPECTIVELY, IN EACH CASE WITH AT LEAST STABLE OUTLOOK, PERMIT THE CONSOLIDATED
INDEBTEDNESS TO CAPITALIZATION TO BE GREATER THAN 0.60:1.00 AND (II) IF AT ANY
TIME THE DEBT RATING OF THE PARENT IS LOWER THAN AS SET FORTH IN THE PRECEDING
CLAUSE (I), PERMIT THE CONSOLIDATED INDEBTEDNESS TO CAPITALIZATION RATIO AS OF
THE END OF ANY MEASUREMENT PERIOD SET FORTH BELOW TO BE GREATER THAN THE RATIO
SET FORTH BELOW OPPOSITE SUCH MEASUREMENT PERIOD:

Four Fiscal Quarters Ending

 

Maximum Consolidated Indebtedness
to Capitalization Ratio

 

March 31, 2007 through December 31, 2007

 

0.60:1.00

 

March 31, 2008 through December 31, 2008

 

0.55:1.00

 

March 31, 2009 through December 31, 2009

 

0.50:1.00

 

March 31, 2010 and each fiscal quarter thereafter

 

0.45:1.00

 


 

50


--------------------------------------------------------------------------------





ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

8.01         Events of Default.  Any of the following shall constitute an Event
of Default:

(A)           NON-PAYMENT.  THE BORROWER OR ANY OTHER LOAN PARTY FAILS TO PAY
(I) WHEN AND AS REQUIRED TO BE PAID HEREIN AND IN THE CURRENCY REQUIRED
HEREUNDER, ANY AMOUNT OF PRINCIPAL OF ANY LOAN, OR (II) WITHIN THREE BUSINESS
DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST ON ANY LOAN OR ANY FEE DUE
HEREUNDER, OR (III) WITHIN TEN BUSINESS DAYS AFTER THE SAME BECOMES DUE, ANY
OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR

(B)           SPECIFIC COVENANTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE
ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.05 (WITH RESPECT
TO THE PARENT OR THE BORROWER), 6.10 OR 6.11 OR ARTICLE VII; OR

(C)           OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SECTION 8.01(A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR 30 DAYS; OR

(D)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF THE
PARENT OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE INCORRECT OR
MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR

(E)           CROSS-DEFAULT.  (I) THE PARENT OR ANY OF ITS SUBSIDIARIES (A)
FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS
(OTHER THAN INDEBTEDNESS HEREUNDER) HAVING AN AGGREGATE PRINCIPAL AMOUNT
(INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO
ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN
THE THRESHOLD AMOUNT, OR (B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT OCCURS,
THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER
OR HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER
OR HOLDERS) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS
TO BE DEMANDED OR TO BECOME DUE OR TO BE REPURCHASED, PREPAID, DEFEASED OR
REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY,
DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY OR
CASH COLLATERAL IN RESPECT THEREOF TO BE DEMANDED, PROVIDED THAT THIS CLAUSE (B)
SHALL NOT APPLY TO INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE SALE,
TRANSFER OR OTHER DISPOSITION (INCLUDING AS A RESULT OF A CASUALTY OR
CONDEMNATION EVENT) OF ANY PROPERTY OR ASSETS PURSUANT TO THE TERMS OF SUCH
INDEBTEDNESS TO THE EXTENT THAT (X) SUCH SALE, TRANSFER OR OTHER DISPOSITION
DOES NOT GIVE RISE TO A DEFAULT THEREUNDER AND (Y) THE PAYMENT OF SUCH
INDEBTEDNESS IS MADE IN ACCORDANCE WITH THE TERMS OF SUCH INDEBTEDNESS WITH THE
PROCEEDS OF SUCH SALE, TRANSFER OR OTHER DISPOSITION; OR (II) THERE OCCURS UNDER
ANY SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED IN SUCH SWAP CONTRACT)
RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH THE
PARENT OR ANY SUBSIDIARY IS THE DEFAULTING PARTY (AS DEFINED IN SUCH SWAP
CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO DEFINED) UNDER SUCH SWAP CONTRACT
AS TO WHICH THE PARENT OR ANY SUBSIDIARY IS AN AFFECTED PARTY (AS SO DEFINED)
AND, IN EITHER EVENT, THE SWAP TERMINATION VALUE OWED BY THE PARENT OR SUCH
SUBSIDIARY AS A RESULT THEREOF IS GREATER THAN THE THRESHOLD AMOUNT; OR

(F)            INSOLVENCY PROCEEDINGS, ETC.  THE PARENT OR ANY OF ITS
SUBSIDIARIES INSTITUTES OR

51


--------------------------------------------------------------------------------




CONSENTS TO THE INSTITUTION OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW
(INCLUDING THE FILING OF ANY NOTICE OF INTENTION TO FILE A “PROPOSAL” WITHIN THE
MEANING OF THE BANKRUPTCY AND INSOLVENCY ACT (CANADA) FOR RELIEF THEREUNDER), OR
MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR APPLIES FOR OR CONSENTS TO
THE APPOINTMENT OF ANY RECEIVER, INTERIM RECEIVER, RECEIVER AND MANAGER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER
FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER, INTERIM
RECEIVER, RECEIVER AND MANAGER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT THE APPLICATION OR CONSENT
OF SUCH PERSON AND THE APPOINTMENT CONTINUES UNDISCHARGED OR UNSTAYED FOR 60
CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW RELATING TO ANY
SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF ITS PROPERTY IS INSTITUTED WITHOUT
THE CONSENT OF SUCH PERSON AND CONTINUES UNDISMISSED OR UNSTAYED FOR 60 CALENDAR
DAYS, OR AN ORDER FOR RELIEF IS ENTERED IN ANY SUCH PROCEEDING; OR

(G)           INABILITY TO PAY DEBTS; ATTACHMENT.  (I) THE PARENT OR ANY OF ITS
SUBSIDIARIES BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF
ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR
ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED,
VACATED OR FULLY BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR

(H)           JUDGMENTS.  THERE IS ENTERED AGAINST THE PARENT OR ANY OF ITS
SUBSIDIARIES ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN
AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS OR ORDERS) EXCEEDING THE THRESHOLD
AMOUNT (TO THE EXTENT NOT COVERED BY AVAILABLE INSURANCE AS TO WHICH THE INSURER
DOES NOT DISPUTE COVERAGE) AND (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY
CREDITOR UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF 30 CONSECUTIVE
DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY REASON OF A PENDING
APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR

(I)            ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT TO A U.S. PENSION
PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE PARENT UNDER TITLE IV OF ERISA TO THE U.S. PENSION
PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE
THRESHOLD AMOUNT, OR (II) THE PARENT OR ANY ERISA AFFILIATE FAILS TO PAY WHEN
DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT
PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA
UNDER A MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT; OR

(J)            INVALIDITY OF LOAN DOCUMENTS.  ANY PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF
ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY
CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF ANY
LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR FURTHER LIABILITY OR
OBLIGATION UNDER ANY PROVISION OF ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE,
TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT OTHER THAN IN ACCORDANCE
WITH ITS TERMS; OR

(K)           CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL.

8.02         Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS TO BE
TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;

52


--------------------------------------------------------------------------------




(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER; AND

(C)           EXERCISE ON BEHALF OF ITSELF AND THE LENDERS ALL RIGHTS AND
REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Laws
constituting an Event of Default under Section 8.01(f), the obligation of each
Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

8.03         Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders (including fees and time
charges for attorneys who may be employees of any Lender)) and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent on such date;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


ARTICLE IX
ADMINISTRATIVE AGENT

9.01         Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan

53


--------------------------------------------------------------------------------




Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither the Parent
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

9.02         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03         Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;

(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND

(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Parent or a
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other

54


--------------------------------------------------------------------------------




Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06         Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Parent.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Parent (such consent not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States and Canada, or an Affiliate of any such bank with an
office in the United States and Canada.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Parent
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect

55


--------------------------------------------------------------------------------




for the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.07         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08         No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers or Joint Bookrunning Managers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

9.09         Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or is otherwise not required to guarantee the Obligations pursuant to
the terms of the Loan Documents; it being understood that, in connection with
the issuance of the Senior Notes, the Administrative Agent may, upon request of
the Parent and without the approval of any Lender, release any Subsidiary
Guarantor that is not a Material Subsidiary (other than by reason of having
become a party hereto or being designated as a Material Subsidiary by the
Parent) from its obligations under the Subsidiary Guaranty, so long as such
Subsidiary Guarantor does not provide a guaranty in respect of the Senior
Notes.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to release such Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty in accordance with the terms of the Loan Documents and this
Section 9.10.


ARTICLE X
CONTINUING GUARANTY

10.01       Parent Guaranty.  The Parent hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all existing and future indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Administrative Agent and the Lenders arising hereunder and
under the other Loan Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Administrative Agent or the Lenders in connection with
the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against the Parent or the other Loan

56


--------------------------------------------------------------------------------




Parties under Debtor Relief Laws, and including interest that accrues after the
commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”).  The Administrative
Agent’s books and records showing the amount of the Guaranteed Obligations shall
be admissible in evidence in any action or proceeding, and shall be binding upon
the Parent, and conclusive (absent manifest error) for the purpose of
establishing the amount of the Guaranteed Obligations.  This Parent Guaranty
shall not, to the fullest extent permitted by applicable Law, be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Parent under this Parent Guaranty
other than the defense of payment in full in cash, and the Parent hereby
irrevocably waives, to the fullest extent permitted by applicable Law, any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing other than the defense of payment in full in cash.

10.02       Rights of Lenders.  The Parent consents and agrees, to the fullest
extent permitted by applicable Law, that the Administrative Agent and the
Lenders may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:  (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Parent Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, the Parent consents, to the fullest
extent permitted by applicable Law, to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the Parent
under this Parent Guaranty or which, but for this provision, might operate as a
discharge of the Parent.

10.03       Certain Waivers.  The Parent waives, to the fullest extent permitted
by applicable Laws, (a) any defense arising by reason of any disability or other
defense of the Parent or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of the Administrative Agent or any
Lender) of the liability of the Parent; (b) any defense based on any claim that
the Parent’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting the Parent’s
liability hereunder; (d) any right to proceed against the Parent, proceed
against or exhaust any security for the Indebtedness, or pursue any other remedy
in the power of the Administrative Agent or any Lender whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
the Administrative Agent or any Lender; and (f) any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties other than the defense of
payment in full in cash.  The Parent expressly waives all setoffs and
counterclaims (other than mandatory counterclaims) and all presentments, demands
for payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Parent Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.

10.04       Obligations Independent.  The obligations of the Parent hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Parent to enforce this Parent
Guaranty whether or not the Parent or any other person or entity is joined as a
party.

57


--------------------------------------------------------------------------------


10.05       Subrogation.  The Parent shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Parent Guaranty until all of the
Guaranteed Obligations and any amounts payable under this Parent Guaranty have
been paid and performed in full and the Commitments and the Facility are
terminated.  If any amounts are paid to the Parent in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent and the Lenders to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

10.06       Termination; Reinstatement.  This Parent Guaranty is a continuing
and irrevocable guaranty of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect until all Guaranteed Obligations and
any other amounts payable under this Parent Guaranty are paid in full in cash
and the Commitments under the Facility are terminated.  Notwithstanding the
foregoing, this Parent Guaranty shall continue in full force and effect or be
revived, as the case may be, if any payment by or on behalf of the Parent is
made, or any of the Administrative Agent or the Lenders exercises its right of
setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Administrative Agent or
the Lenders in their discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Administrative Agent and the Lenders are in
possession of or have released this Parent Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of the Parent
under this paragraph shall survive termination of this Parent Guaranty.

10.07       Stay of Acceleration.  If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by the Parent immediately upon
demand by the Administrative Agent and the Lenders.

10.08       Condition of Borrower.  The Parent acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Parent requires, and that none of the Administrative Agent and the
Lenders have any duty, and the Parent is not relying on the Administrative Agent
and the Lenders at any time, to disclose to the Parent any information relating
to the business, operations or financial condition of the Borrower or any other
guarantor (the Parent waiving any duty on the part of the Administrative Agent
and the Lenders to disclose such information and any defense relating to the
failure to provide the same).


ARTICLE XI
MISCELLANEOUS

11.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Parent or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Parent or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01 WITHOUT THE WRITTEN
CONSENT OF EACH LENDER;

58


--------------------------------------------------------------------------------




(B)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;

(C)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENTS FOR ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS DUE TO
THE LENDERS (OR ANY OF THEM)  HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT
THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN, OR (SUBJECT TO CLAUSE (V) OF THE SECOND PROVISO TO THIS
SECTION 11.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL
BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF THE BORROWER TO PAY INTEREST AT THE DEFAULT RATE OR (II) TO AMEND
ANY FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED TERM USED THEREIN) EVEN IF THE
EFFECT OF SUCH AMENDMENT WOULD BE TO REDUCE THE RATE OF INTEREST ON ANY LOAN OR
TO REDUCE ANY FEE PAYABLE HEREUNDER;

(E)           CHANGE THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION
HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE
OR OTHERWISE MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY
CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR

(F)            RELEASE THE PARENT FROM THE PARENT GUARANTY OR ALL OR
SUBSTANTIALLY ALL OF THE VALUE OF THE SUBSIDIARY GUARANTY WITHOUT THE WRITTEN
CONSENT OF EACH LENDER;

and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 11.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

11.02       Notices and Other Communications; Facsimile Copies.  (a)  Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(I)            IF TO THE PARENT OR ANY OTHER LOAN PARTY OR THE ADMINISTRATIVE
AGENT, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE
NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 11.02; AND

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to

59


--------------------------------------------------------------------------------




have been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER PURSUANT TO ARTICLE II IF SUCH LENDER HAS
NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES
UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE
PARENT MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS
TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY
IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR
NOTICES OR COMMUNICATIONS.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER
OR OTHER LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE)
ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWER OR
OTHER LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES).


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE PARENT, THE BORROWER AND THE
ADMINISTRATIVE AGENT MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE
NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE PARENT
AND THE ADMINISTRATIVE AGENT.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT
HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER,
TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER
COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.

60


--------------------------------------------------------------------------------





(E)           RELIANCE BY ADMINISTRATIVE AGENT AND LENDERS.  THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES
(INCLUDING TELEPHONIC COMMITTED LOAN NOTICE) PURPORTEDLY GIVEN BY OR ON BEHALF
OF THE BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED
HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF
NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE PARENT SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM
ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH
PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER, EXCEPT
TO THE EXTENT ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
PERSON.  ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE
ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.

11.03       No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.04       Expenses; Indemnity; Damage Waiver.  (a)  Costs and Expenses.  The
Parent shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of one U.S. counsel and appropriate special and local counsel
for the Administrative Agent and the Arranger), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender), and shall pay all reasonable fees and time charges for
attorneys who may be employees of the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made, including all such
out-of-pocket expenses incurred during any workout or restructuring in respect
of such Loans.


(B)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE
REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF ANY COUNSEL FOR ANY
INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL
REASONABLE FEES AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE
EMPLOYEES OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY ANY THIRD PARTY OR BY THE PARENT OR ANY OTHER LOAN PARTY ARISING
OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY,
THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN
OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE PARENT OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE PARENT OR ANY OF ITS SUBSIDIARIES, OR
(IV) ANY ACTUAL OR

61


--------------------------------------------------------------------------------





PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE PARENT OR ANY OTHER LOAN PARTY OR ANY OF THE
PARENT’S OR SUCH LOAN PARTY’S DIRECTORS, SHAREHOLDERS OR CREDITORS, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO AND WHETHER OR NOT ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS IS CONSUMMATED, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED IN A FINAL JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE PARENT OR ANY OTHER
LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE PARENT OR SUCH
OTHER LOAN PARTY HAS OBTAINED A FINAL JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE BORROWER FOR ANY
REASON FAILS TO PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B) OF THIS
SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT THEREOF)
OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER SEVERALLY AGREES TO
PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR SUCH RELATED PARTY,
AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE
TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF
SUCH UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR AGAINST
ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT
(OR ANY SUCH SUB-AGENT).  THE OBLIGATIONS OF THE LENDERS UNDER THIS
SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.09(D).


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND THE BORROWER
HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF
THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE SHALL
BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH
INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR
DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY LENDER, AND THE
REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.

11.05       Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief

62


--------------------------------------------------------------------------------




Law or otherwise, then (a) to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

11.06       Successors and Assigns.  (a)  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Parent, the Borrower, nor the other Loan Parties
constituting all or substantially all of the value of such other Loan Parties
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
unless, in each case, such assignment is pursuant to a merger or amalgamation
made in accordance with Section 7.04, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f), or (iv) to an SPC in accordance with the provisions of
Section 11.06(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT
THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE
FOLLOWING CONDITIONS:

(I)            MINIMUM AMOUNTS.

(A)  IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO IT OR IN THE
CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED
FUND WITH RESPECT TO A LENDER, NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,500,000,  unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Parent otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment

63


--------------------------------------------------------------------------------




for purposes of determining whether such minimum amount has been met.

(II)           PROPORTIONATE AMOUNTS.  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED.

(III)          MANDATORY CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION (B)(I)(B) OF THIS SECTION
AND, IN ADDITION:

(A)          THE CONSENT OF THE PARENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (2) SUCH ASSIGNMENT
IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND; AND

(B)           THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED IF SUCH ASSIGNMENT IS TO A
PERSON THAT IS NOT A LENDER, AN AFFILIATE OF SUCH LENDER OR AN APPROVED FUND
WITH RESPECT TO SUCH LENDER.

(IV)          ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500; PROVIDED THAT IN THE
EVENT OF TWO OR MORE CONCURRENT ASSIGNMENTS TO MEMBERS OF THE SAME ASSIGNEE
GROUP (WHICH MAY BE EFFECTED BY A SUBALLOCATION OF AN ASSIGNED AMOUNT AMONG
MEMBERS OF SUCH ASSIGNEE GROUP) OR TWO OR MORE CONCURRENT ASSIGNMENTS BY MEMBERS
OF THE SAME ASSIGNEE GROUP TO A SINGLE ELIGIBLE ASSIGNEE (OR TO AN ELIGIBLE
ASSIGNEE AND MEMBERS OF ITS ASSIGNEE GROUP), ONLY A SINGLE SUCH $3,500 FEE SHALL
BE PAYABLE FOR ALL SUCH CONTEMPORANEOUS ASSIGNMENTS.  THE ELIGIBLE ASSIGNEE, IF
IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
ADMINISTRATIVE QUESTIONNAIRE.

(V)           NO ASSIGNMENT TO PARENT.  NO SUCH ASSIGNMENT SHALL BE MADE TO THE
PARENT OR ANY OF THE PARENT’S AFFILIATES OR SUBSIDIARIES.

(VI)          NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH ASSIGNMENT SHALL BE
MADE TO A NATURAL PERSON.

(VII)         NO ASSIGNMENT RESULTING IN ADDITIONAL INDEMNIFIED TAXES.  PRIOR TO
THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER SECTIONS 8.01(A), (B) (AS A RESULT
OF A BREACH OF SECTION 7.11), (F) OR (G), NO SUCH ASSIGNMENT SHALL BE MADE TO
ANY PERSON THAT, THROUGH ITS LENDING OFFICES, IS NOT CAPABLE OF LENDING TO THE
RELEVANT BORROWER WITHOUT THE IMPOSITION OF ANY ADDITIONAL INDEMNIFIED TAXES
UNLESS SUCH ASSIGNMENT IS MADE TO A U.S. RESIDENT.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee

64


--------------------------------------------------------------------------------




Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.06(d).


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE PARENT OR ANY OF THE PARENT’S
AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND/OR THE LOANS OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE ADMINISTRATIVE
AGENT, THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION DESCRIBED IN THE FIRST PROVISO TO
SECTION 11.01 THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO SUBSECTION (E) OF THIS
SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 3.01, 3.04 AND 3.05TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION
11.06(B).  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 11.08AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.09 AS THOUGH IT WERE A
LENDER.


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE PARENT’S PRIOR WRITTEN CONSENT.  A PARTICIPANT
THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 3.01 UNLESS THE PARENT IS NOTIFIED OF THE PARTICIPATION SOLD
TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
BORROWER, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A LENDER.


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE(S), IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK OR THE BANK OF CANADA; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL
RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH
PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL

65


--------------------------------------------------------------------------------




effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


(H)           SPECIAL PURPOSE FUNDING VEHICLES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A
SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME
BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE PARENT (AN “SPC”) THE
OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD
OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I)
NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN, AND
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL
OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH
LOAN PURSUANT TO THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH PAYMENT
TO THE ADMINISTRATIVE AGENT AS IS REQUIRED UNDER SECTION 2.09(B).  EACH PARTY
HERETO HEREBY AGREES THAT (A) NEITHER THE GRANT TO ANY SPC NOR THE EXERCISE BY
ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR EXPENSES OR OTHERWISE
INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT
(INCLUDING ITS OBLIGATIONS UNDER SECTION 3.04), (B) NO SPC SHALL BE LIABLE FOR
ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A
LENDER WOULD BE LIABLE, AND (C) THE GRANTING LENDER SHALL FOR ALL PURPOSES,
INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY
PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER.  THE
MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH
GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY
AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT,
PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY (1) WITH NOTICE TO, BUT
WITHOUT PRIOR CONSENT OF THE PARENT AND THE ADMINISTRATIVE AGENT AND WITH THE
PAYMENT OF A PROCESSING FEE IN THE AMOUNT OF $2,500, ASSIGN ALL OR ANY PORTION
OF ITS RIGHT TO RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO THE GRANTING LENDER
AND (2) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO
ITS FUNDING OF LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER
OF ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.

11.07       Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the Parent
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a

66


--------------------------------------------------------------------------------




nonconfidential basis from a source other than the Parent.

For the purposes of this Section, “Information” means all information received
from the Parent or any of its Subsidiaries relating to the Parent or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Parent or any of its
Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Each of the Administrative Agent
and the Lenders acknowledges that (a) the Information may include material
non-public information concerning the Parent or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including applicable Securities
Laws.

11.08       Right of Setoff.  If an Event of Default under Section 8.01(a), (f)
or (g) shall have occurred and be continuing, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Parent or any other Loan Party against any and all of the
obligations of the Parent or any other Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Parent or any other
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Parent and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

11.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties

67


--------------------------------------------------------------------------------




hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

11.12       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(A)           THE BORROWER SHALL HAVE PAID (OR CAUSED A SUBSIDIARY TO PAY) TO
THE ADMINISTRATIVE AGENT THE ASSIGNMENT FEE SPECIFIED IN SECTION 11.06(B);

(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
(INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS);

(C)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND

(D)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply.

11.14       GOVERNING LAW; JURISDICTION; ETC.  (a)  GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

68


--------------------------------------------------------------------------------





(B)           SUBMISSION TO JURISDICTION.  THE PARENT AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE PARENT OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  THE PARENT AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

11.15       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16       No Advisory or Fiduciary Responsibility  In connection with all
aspects of each

69


--------------------------------------------------------------------------------




transaction contemplated hereby, the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower, the other Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arranger on the other hand, and the Borrower and the other Loan
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and the Arranger each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any of the Borrower, any other Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor the Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
or any other Loan Party with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or the Arranger has advised or is currently
advising any of the Borrower, the other Loan Parties or their respective
Affiliates on other matters) and neither the Administrative Agent nor the
Arranger has any obligation to any of the Borrower, the other Loan Parties or
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower and each other Loan Party has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate.  the Borrower and each other Loan Party hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty arising out of the financing
transactions provided for hereunder and under the other Loan Documents.

11.17       USA PATRIOT Act Notice.  Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Act.

11.18       Time of the Essence.  Time is of the essence of the Loan Documents.


11.19       JUDGMENT CURRENCY

(a)           If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this Section
11.19 referred to as the “Judgment Currency”) an amount due under any Loan
Document in any currency (the “Obligation Currency”) other than the Judgment
Currency, the conversion shall be made at the rate of exchange prevailing on the
Business Day immediately preceding

70


--------------------------------------------------------------------------------




the date of actual payment of the amount due, in the case of any proceeding in
the courts of the Province of Ontario or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date, or the date on
which the judgment is given, in the case of any proceeding in the courts of any
other jurisdiction (the applicable date as of which such conversion is made
pursuant to this Section 11.19 being hereinafter in this Section 11.19 referred
to as the “Judgment Conversion Date”).

(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 11.19(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party or Parties shall, to the
fullest extent permitted by applicable Law, pay such additional amount, if any,
as may be necessary to ensure that the amount actually received in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date.  Any amount due from any Loan Party under this Section 11.19(b)
shall be due as a separate debt and shall not be affected by judgment being
obtained for any other amounts due under or in respect of any of the Loan
Documents.

(c)           The term “rate of exchange” in this Section 11.19 means the rate
of exchange at which Agent, on the relevant date at or about 11:00 a.m. (New
York time), would be prepared to sell, in accordance with its normal course
foreign currency exchange practices, the Obligation Currency against the
Judgment Currency.

11.20       ENTIRE AGREEMENT

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

71


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

IPSCO FINANCE GP, as Borrower

 

 

 

By:

/ s / Vicki Avril

 

 

Name:

Vicki Avril

 

 

Title:

Vice President

 

S-1


--------------------------------------------------------------------------------




 

IPSCO INC., as Guarantor

 

 

 

By:

/ s / Vicki Avril

 

 

Name:

Vicki Avril

 

 

Title:

Vice President and Chief Financial Officer

 

S-2


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., CANADA BRANCH
as Administrative Agent

 

 

 

 

 

By:

/ s / Nelson Lam

 

 

Name:

Nelson Lam

 

 

Title:

Vice President

 

 

 

 

 

S-3


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., ACTING THROUGH ITS CANADA BRANCH
as a Lender

 

 

 

 

 

By:

/ s / Nelson Lam

 

 

Name:

Nelson Lam

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

S-4


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
as a Lender

 

 

 

 

 

By:

/ s / Jeffrey Coleman

 

 

Name:

Jeffrey Coleman

 

 

Title:

Vice President

 

S-5


--------------------------------------------------------------------------------


SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

175,000,000

 

50

%

JPMorgan Chase Bank, N.A.

 

$

175,000,000

 

50

%

 

 

 

 

 

 

Total

 

$

350,000,000

 

100

%

 


--------------------------------------------------------------------------------


SCHEDULE 5.01

LOAN PARTIES

Ownership of Subsidiaries, and Classification as Loan Party to Credit Facility 
(Country )

 

Classification

 

 

Borrower/Guarantor

Ownership

Borrower / Designated
Borrower

 

 

 

Canada

 

 

IPSCO Finance GP

 

Borrower

IPSCO Recycling Inc.

IPSCO Inc. - 100 %

Designated Borrower

IPSCO Saskatchewan Inc.

IPSCO Inc. - 100 %

Designated Borrower

IPSCO Canada Inc.

IPSCO Inc. 100%

Designated Borrower

IPSCO Finance (Canada)

Corporation

IPSCO Finance GP - 100 %

 

IPSCO Investments (Canada) Company

IPSCO Enterprises - 100 % common;

IPSCO Saskatchewan - 100% preferred

 

 

 

 

 

 

 

 

 

US

 

 

IPSCO Enterprises Inc.

IPSCO Saskatchewan - 89 %,

IPSCO Inc. - 11 %

Designated Borrower

IPSCO Finance GP

IPSCO Saskatchewan - 90 %,

IPSCO Recycling - 10 %

Designated Borrower

IPSCO Finance (US) Corporation LLC

IPSCO Finance ( Canada)

Corporation -100 %

 

IPSCO Minnesota Inc.

IPSCO Enterprises- 100 %

 

IPSCO Texas Inc.

IPSCO Minnesota - 100 %

 

IPSCO Tubulars Inc.

IPSCO Enterprises- 100 %

Designated Borrower

IPSCO Preferred LLC

IPSCO Investments ( Canada)

Company -100 %

 

IPSCO AFC Inc.

IPSCO Enterprises Inc.-100 %

 

NS Group, Inc.

IPSCO AFC Inc -100 %

Designated Borrower

Koppel Steel Corporation*

NS Group, Inc -100 %

Designated Borrower

Newport Steel Corporation*

NS Group, Inc -100 %

Designated Borrower

Erlanger Tubular Corporation*

NS Group, Inc -100 %

Designated Borrower

Northern Kentucky Management, Inc.

NS Group, Inc -100 %

 

UPOS GP, L.L.C.

NS Group, Inc -100 %

 

UPOS, L.L.C.

NS Group, Inc -100 %

 

Ultra Premium Oilfield Services Ltd.

UPOS  L.L.C.- 99 %  UPOS

GP LLC - 1%

 

IPSCO Steel Inc.

IPSCO Enterprises- 100 %

Designated Borrower

IPSCO Steel (Alabama) Inc.

IPSCO Enterprises- 100 %

Designated Borrower

--------------------------------------------------------------------------------

*                    Effective December 1, 2006, Koppel Steel Corporation will
be renamed IPSCO Koppel Tubulars Corporation, Newport Steel Corporation will be
renamed IPSCO Tubulars (Kentucky) Corporation and Erlanger Tubular Corporation
will be renamed IPSCO Tubulars (Oklahoma) Corporation.


--------------------------------------------------------------------------------




 

 

 

 

Non-Borrower/Non-Guarantor

 

 

 

 

 

Blastech Mobile LLC

IPSCO Steel (Alabama) Inc. - 50 %

 

Mitchell Island Co -Venture

Western Steel Limited - 50 % 

 

GenAlta Recycling Inc.

General Scrap Partnership -50%

 

Kar-Basher Manitoba Ltd.

New Gensubco Inc -50 %

 

King Crusher Inc.

New Gensubco Inc -50 %

 

General Scrap Partnership

IPSCO Recycling Inc.- 100%

 

New Gensubco Inc.

General Scrap Partnership -100 %

 

Sametco Auto Inc.

New Gensubco Inc -100 %

 

Genlandco Inc.

General Scrap Partnership -100 %

 

Kar Basher  Alberta Ltd.

New Gensubco Inc -100 %

 

IPSCO Sales Inc. (organized in Canada)

IPSCO Inc. 100%

 

IPSCO Sales Inc. (organized in Delaware)

IPSCO Enterprises- 100 %

 

IPSCO Direct Inc.

IPSCO Inc. 100%

 

Western Steel Limited

IPSCO Inc. 100%

 

General Scrap Inc.

IPSCO Enterprises- 100 %

 

IPSCO Construction Inc.

IPSCO Steel (Alabama) Inc - 100 %

 

Pacific Western Steel, Inc.

Western Steel Limited - 100 %

 

 


--------------------------------------------------------------------------------


SCHEDULE 5.03

CERTAIN AUTHORIZATIONS

1.               Application of the waiting period provisions of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976

2.               Target Shareholder Consent


--------------------------------------------------------------------------------


SCHEDULE 5.06

LITIGATION

None.


--------------------------------------------------------------------------------


SCHEDULE 5.08

ENVIRONMENTAL MATTERS

There is a closed hazardous waste landfill at the Targets’s Wilder, Kentucky
facility that is being monitored pursuant to a post closure permit.  This
facility has been subject to previous investigations and remediations under the
Resource Conservation and Recovery Act, 42 U.S.C. 6901, et seq. (RCRA).  The
Commonwealth of Kentucky has requested completion of a Facility Investigation at
the facility for potential arsenic contamination.  The Target has submitted a
work plan for the investigation.  The Commonwealth of Kentucky has not yet
approved the work plan and the investigation has not yet begun.


--------------------------------------------------------------------------------


SCHEDULE 5.12

SUBSIDIARIES

Set out below are IPSCO Inc.’s subsidiaries, each of which is wholly owned, and
their jurisdictions of incorporation:

1.             IPSCO AFC Inc. (Delaware corporation)

2.             IPSCO Direct Inc. (Alberta corporation)

3.             IPSCO Canada Inc. (Canada corporation)

4.             IPSCO Construction Inc. (Alabama corporation)

5.             IPSCO Enterprises Inc. (Delaware corporation)

6.             IPSCO Finance (Canada) Corporation (Nova Scotia ULC)

7.             IPSCO Finance GP (Delaware general partnership)

8.             IPSCO Finance (US) Corporation LLC (Delaware limited liability
company)

9.             IPSCO Investments (Canada) Company (Nova Scotia ULC)

10.           IPSCO Minnesota Inc. (Delaware corporation)

11.           IPSCO Preferred LLC (Delaware limited liability company)

12.           IPSCO Recycling Inc. (Canada corporation)

13.           IPSCO Sales Inc. (Canada corporation)

14.           IPSCO Sales Inc. (Delaware corporation)

15.           IPSCO Saskatchewan Inc. (Canada corporation)

16.           IPSCO Steel Inc. (Delaware corporation)

17.           IPSCO Steel (Alabama) Inc. (Alabama corporation)

18.           IPSCO Texas Inc. (Delaware corporation)

19.           IPSCO Tubulars Inc. (Delaware corporation)

20.           General Scrap Partnership (Saskatchewan general partnership)

21.           General Scrap Inc. (Delaware corporation)

22.           Genlandco Inc. (Manitoba corporation)

23.           Kar Basher of Alberta Ltd. (Manitoba)

24.           New Gensubco Inc. (Manitoba corporation)

25.           Pacific Western Steel, Inc. (Washington corporation)

26.           Sametco Auto Inc. (Canada corporation)

27.           Western Steel Limited (British Columbia corporation)

NS Group, Inc. entities

28.           NS Group, Inc. (Kentucky corporation)

29.           Erlanger Tubular Corporation (Oklahoma corporation)

30.           Koppel Steel Corporation (Pennsylvania corporation)

31.           Newport Steel Corporation (Kentucky corporation)

32.           Northern Kentucky Management, Inc. (Kentucky corporation)

33.           UPOS GP, L.L.C. (Kentucky limited liability company)

34.           UPOS, L.L.C. (Kentucky limited liability company)

35.           Ultra Premium Oilfield Services, Ltd. (Kentucky limited
partnership)

 


--------------------------------------------------------------------------------


SCHEDULE 7.02

OUTSTANDING DEBT

None.

 


--------------------------------------------------------------------------------


SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

PARENT and other LOAN PARTIES:

IPSCO Inc.

650 Warrenville Road, Suite 500

Lisle, IL  60532

Attention:

Michele Klebuc-Simes, Assistant General Counsel

Telephone:

(630) 810-4789

Telecopier:

(630) 810-4602

Electronic Mail:  MKLEBUC@ipsco.com

Website Address:

www.ipsco.com

U.S. Taxpayer Identification Number(s) of the Borrowers:

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions in respect of the Credit
Facilities:

Bank of America, N.A.

ONE INDEPENDENCE CENTER

101 N TRYON ST; NC1-001-04-39

CHARLOTTE NC 28255-0001

Attention:

Kenya D. Dawson

Telephone:

704-386-5115

Telecopier:

704-683-9523

Electronic Mail:  kenya.d.dawson@bankofamerica.com

 

U.S. Dollar Payment Instructions:

Bank of America, N.A.

New York, NY

ABA# 026009593

Account #1366212250600

Attn.:

Credit Services Charlotte

Ref:

IPSCO, Inc.

 


--------------------------------------------------------------------------------




Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

ONE INDEPENDENCE CENTER

101 N TRYON ST; NC1-001-15-14

CHARLOTTE NC 28255-0001

Attention:

Mollie S. Canup

Telephone:

704-387-5449

Telecopier:

704-409-0011

Electronic Mail:  mollie.s.canup@bankofamerica.com

 

Other Notices as Bank of America, as Lender:

Bank of America, N.A.

Portfolio Management

BANK OF AMERICA CORPORATE CENTER

100 N TRYON ST; NC1-007-13-06

CHARLOTTE NC 28255-0001

Attention:

W. Thomas (Tom) Barnett

Phone:

704.387.1009

Telecopier:

704.409.0189

2nd Phone: 

704.236.6412

Electronic Mail:  w.thomas.barnett@bankofamerica.com

 

Additional Portfolio Management Contact:

Bank of America

PORTFOLIO MGT ADMINISTRATION

BANK OF AMERICA CORPORATE CENTER

100 N TRYON ST; NC1-007-13-06

CHARLOTTE NC 28255-0001

Attention:

Darleen Parmelee

Phone:

704.388.5001

Telecopier:

704.409.0645

Electronic Mail:  darleen.r.parmelee@bankofamerica.com

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:  [___________, _____]

To:                              Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain bridge loan agreement, dated as of December 1,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among IPSCO Inc., a Canadian corporation, IPSCO
Finance GP, the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

o   A Borrowing of Loans

o   A conversion or continuation of Loans

 

1.

 

On

 

 (a Business Day).

 

 

 

2.

 

In the amount of US$

 

.

 

 

 

3.

 

Composed of

 

.

 

 

 

[Type of Loan requested]

 

 

 

4.

 

For Eurodollar Rate Loans: with an Interest Period of

 

 [week][month(s)].

 

The Borrowing, if any, requested herein complies with Section 2.01 of the
Agreement.

IPSCO FINANCE GP

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF NOTE

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[_____________________] or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan (as hereinafter defined) from time to time made by the
Lender to the Borrower under that certain bridge loan agreement, dated as of
December 1, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among IPSCO Inc., a Canadian
corporation, IPSCO Finance GP, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars and in immediately available funds at the
applicable Administrative Agent’s Office.  If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Parent Guaranty and the Subsidiary Guaranty.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement.  Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IPSCO FINANCE GP

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: [                    , ____]

To:                              Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain bridge loan agreement, dated as of December 1,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among IPSCO Inc. (the “Company”), a Canadian
corporation, IPSCO Finance GP, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The undersigned hereby certifies as of the date hereof that he/she is the
                                             of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

                1.             Attached hereto as Schedule 1 are the year-end
audited financial statements required by Section 6.01(a) of the Agreement for
the fiscal year of the Company ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

                1.             Attached hereto as Schedule 1 are the unaudited
financial statements required by Section 6.01(b) of the Agreement for the fiscal
quarter of the Company ended as of the above date.  Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

                2.             The undersigned has reviewed and is familiar with
the terms of the Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Company during the accounting period covered by the attached
financial statements.

                3.             A review of the activities of the Company during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Company performed and
observed all its Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—


--------------------------------------------------------------------------------




                [the following covenants or conditions have not been performed
or observed and the following is a list of each such Default and its nature and
status:]

                4.             The representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement, which shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered, are true and
correct in all material respects.

                5.             The financial covenant analyses and information
set forth on Schedule 2 and Schedule 3 attached hereto are true and accurate on
and as of the date of this Certificate.

                IN WITNESS WHEREOF, the undersigned has executed this
Certificate as of [                                       ,               ].

IPSCO INC.

By: 
                                                                                                       

Name: 
                                                                                                  

Title: 
                                                                                                    


--------------------------------------------------------------------------------




For the Quarter/Year ended [_____________,  _____] (“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.

Section 7.11 (a) — Consolidated Interest Coverage Ratio.

 

 

 

 

 

 

 

 

 

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(the “Measurement Period”):

 

 

 

 

 

 

 

 

             

1.

 

Consolidated Net Income for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

2.

 

Consolidated Interest Charges for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

3.

 

Income Tax Expense for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

4.

 

Amounts in respect non-cash expenses, depreciation and amortization for the
Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

5.

 

Gains or losses attributable to the sale, conversion or other Disposition of
assets outside the ordinary course of business for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

6.

 

Gains resulting from the write-up of assets or losses resulting from the
write-down of assets for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

7.

 

Non-cash gains, non-cash losses or other non-cash amounts that were included in
such Consolidated Net Income for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

8.

 

Gains or losses on the repurchase or redemption of any securities (including in
connection with the early retirement or defeasance of any Indebtedness) for the
Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

9.

 

Other extraordinary or non-recurring items for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

 

Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 +/— 5 +/— 6 +/— 7 +/— 8 +/—9):

 

$

 

 

 

 

 

 

 

 

 

B.

Consolidated Interest Charges for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio  (Line I.A.10 ¸ Line I.B):

 

 

to 1.00

 

 

 

 

 

 

 

 

 

Minimum required: 2.00:1.00

 

 

 

 


--------------------------------------------------------------------------------




 

II.

Section 7.11 (b) — Consolidated Indebtedness to Capitalization Ratio.

 

 

 

 

 

 

 

 

 

 

A.

Consolidated Funded Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

B.

Consolidated Shareholders’ Equity at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

C.

Consolidated Capitalization at Statement Date (Line II.A + Line II.B):

 

$

 

 

 

 

 

 

 

 

 

D.

Consolidated Indebtedness to Capitalization Ratio (Line II.A ¸ Line II.D):     

 

 

to 1.00

 

 

 

 

 

 

 

 

 

Maximum permitted:

So long as the Debt Rating of the Company is at least BBB- and Baa3 from S&P and
Moody’s, respectively, in each case with at least stable outlook, greater than
0.60:1.00 and (ii) if at any time the Debt Rating of the Parent is lower than as
set forth in the preceding clause (i), greater than the ratio set forth below
opposite such Measurement Period:

Four Fiscal Quarters Ending

 

Maximum Consolidated
Indebtedness to
Capitalization Ratio

 

March 31, 2007 through December 31, 2007

 

0.60:1.00

 

March 31, 2008 through December 31, 2008

 

0.55:1.00

 

March 31, 2009 through December 31, 2009

 

0.50:1.00

 

March 31, 2010 and each fiscal quarter thereafter

 

0.45:1.00

 

 


--------------------------------------------------------------------------------




For the Quarter/Year ended [___________, _____] (“Statement Date”)

SCHEDULE 3
to the Compliance Certificate
($ in 000’s)

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

Consolidated
EBITDA

 


Quarter
Ended

 


Quarter
Ended

 


Quarter
Ended

 


Quarter
Ended

 

Twelve 
Months
Ended

 

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

+Consolidated Interest Charges

 

 

 

 

 

 

 

 

 

 

 

+Income Tax Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+amounts in respect non-cash expenses, depreciation and amortization

 

 

 

 

 

 

 

 

 

 

 

+/- gains or losses attributable to the sale, conversion or other Disposition of
assets outside the ordinary course of business

 

 

 

 

 

 

 

 

 

 

 

+/- gains resulting from the write-up of assets or losses resulting from the
write-down of assets

 

 

 

 

 

 

 

 

 

 

 

+/- non-cash gains, non-cash losses or other non-cash amounts that were included
in Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

+/- gains or losses on the repurchase or redemption of any securities (including
in connection with the early retirement or defeasance of any Indebtedness)

 

 

 

 

 

 

 

 

 

 

 

+/- other extraordinary or non-recurring items

 

 

 

 

 

 

 

 

 

 

 

=Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT D

ASSIGNMENT AND ASSUMPTION

                This Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each](1) Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each](2) Assignee identified in item 2
below ([the][each, an] “Assignee”).  [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees](3) hereunder are
several and not joint.](4)  Capitalized terms used but not defined herein shall
have the meanings given to them in the Agreement identified below (the
“Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

                For an agreed consideration, [the][each] Assignor hereby
irrevocably sells and assigns to [the Assignee][the respective Assignees], and
[the][each] Assignee hereby irrevocably purchases and assumes from [the
Assignor][the respective Assignors], subject to and in accordance with the
Standard Terms and Conditions and the Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.             Assignor[s]:          ______________________________

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3) Select as appropriate.

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.


--------------------------------------------------------------------------------




                                                                               
______________________________

2.                                       Assignee[s]:        
______________________________

                                                                               
______________________________

                                                [for each Assignee, indicate
[identify Lender] or [Affiliate][Approved Fund] of [identify Lender]]

3.             Borrower:               IPSCO Finance GP

4.                                       Administrative Agent: Bank of America,
N.A., as the Administrative Agent under the Agreement

5.                                       Agreement:           Bridge Loan
Agreement, dated as of December 1, 2006 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time) among IPSCO
Inc., a Canadian corporation, IPSCO Finance GP, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

6.             Assigned Interest[s]:

 


Assignor[s]


Assignee[s]


Facility
Assigned(5)

Aggregate
Amount of
Commitment/Loans
for all Lenders(6)

Amount of
Commitment/
Loans
Assigned

Percentage
Assigned of
Commitment/
Loans(7)


CUSIP
Number

 

 

 

 

 

 

 

 

 

____________

$____________

$_____________

____________%

 

 

 

____________

$____________

$_____________

____________%

 

 

 

____________

$____________

$_____________

____________%

 

 

 

 

 

 

 

 

[7.            Trade Date:           __________________](8)

--------------------------------------------------------------------------------

(5) Fill in the appropriate terminology for the types of facilities under the
Agreement that are being assigned under this Assignment (e.g. “Loan Commitment”,
etc.).

(6) Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(7) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(8) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


--------------------------------------------------------------------------------




Effective Date: [____________, _____] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By: _____________________________

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By: _____________________________

Title:

[Consented to and](9) Accepted:

BANK OF AMERICA, N.A., as

  Administrative Agent

By: _________________________________

               Title:

[Consented to:(10)

IPSCO INC.

By: _________________________________

              Title:]

--------------------------------------------------------------------------------

(9) To be added only if the consent of the Administrative Agent is required
pursuant to Section 11.06(b)(iii)(B) of the Agreement.

(10) To be added only if the consent of the Company is required pursuant to
Section 11.06(b)(i)(B) and/or Section 11.06(b)(iii)(A) of the Agreement.


--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.         Representations and Warranties.

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Agreement, (ii) it meets
all the requirements of an Eligible Assignee under Section 11.06(b)(iii), (v),
(vi)and (vii) of the Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(i)(B) or Section 11.06(b)(iii)of the Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Agreement, duly completed and
executed by [the][such] Assignee; and (b) agrees that (i) it will, independently
and without reliance upon the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.


--------------------------------------------------------------------------------




3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 


--------------------------------------------------------------------------------


EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

[To be provided]

 


--------------------------------------------------------------------------------


EXHIBIT F-1

FORM OF OPINION - U.S. COUNSEL TO THE LOAN PARTIES

 


--------------------------------------------------------------------------------


EXHIBIT F-2

FORM OF OPINION - CANADIAN COUNSEL TO THE LOAN PARTIES

 


--------------------------------------------------------------------------------


EXHIBIT F-3

FORM OF OPINION - GENERAL COUNSEL TO THE PARENT

 


--------------------------------------------------------------------------------